Exhibit 10.1

 

SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

DATED AS OF MAY 24, 2005

 

AMONG

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION

AS SELLER,

 

FALCON ASSET SECURITIZATION CORPORATION,

BLUE RIDGE ASSET FUNDING CORPORATION,

THREE PILLARS FUNDING LLC

AND

AMSTERDAM FUNDING CORPORATION,

AS CONDUITS,

 

USF ASSURANCE CO. LTD.,

AS AN UNCOMMITTED PURCHASER,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO,

AS COMMITTED PURCHASERS,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS BLUE RIDGE AGENT AND LC ISSUER,

 

SUNTRUST CAPITAL MARKETS, INC.,

AS THREE PILLARS AGENT,

 

ABN AMRO BANK N.V.,

AS AMSTERDAM AGENT,

 

AND

 

JPMORGAN CHASE BANK, N.A.,

AS FALCON AGENT AND AS ADMINISTRATIVE AGENT

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

     PAGE


--------------------------------------------------------------------------------

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASES

   2

Section 1.1. Purchase and Letter of Credit Facility

   2

(a) Purchases of Purchaser Interests

   2

(b) Issuance of Letters of Credit

   3

(c) Reduction of Group Limits

   3

Section 1.2. Incremental Purchases

   3

(a) Purchase Notices

   3

(b) Uncommitted Purchasers’ Election Not to Fund

   4

(c) Payment of Purchase Price

   4

(d) Assignment of Purchaser Interests

   4

Section 1.3. Letters of Credit

   4

(a) Letter of Credit Requests

   4

(b) Reimbursement by Seller

   5

(c) Obligations Absolute

   5

(d) Actions of LC Issuer

   6

(e) Participations

   6

(f) LC Issuer Agreements

   7

Section 1.4. Allocation of Collections; Reinvestments

   7

(a) Allocation of Collections Between the Purchaser Interests and the Seller’s
Interest

   7

(b) Payments Due and Turnover of PURCHASER Collections on Settlement Dates

   7

(c) Application of PURCHASER Collections During the Revolving Period

   8

(d) Application of SELLER Collections During the Revolving Period

   8

(e) Application of Collections During the Liquidation Period

   9

Section 1.5. Computation of Receivable Interest

   9

Section 1.6. Decreases

   10

Section 1.7. Deemed Collections

   11

Section 1.8. Order of Application of Collections on Settlement Dates

   11

Section 1.9. Servicer Fee

   12

Section 1.10. Release of Excess Cash Collateral

   12

Section 1.11. Grant of Security Interest

   12

Section 1.12. Payment Requirements

   12

Section 1.13. Payment Rescission

   13

Section 1.14. Seller Repurchase Option

   13

ARTICLE II CP COSTS AND DISCOUNT

   13

Section 2.1. Conduit Funding

   13

(a) CP Costs

   13

(b) CP Costs Payments

   14

(c) Calculation of CP Costs

   14

Section 2.2. Committed Purchaser Funding

   14

(a) Committed Purchaser Funding

   14

(b) Discount Payments

   14

 

i



--------------------------------------------------------------------------------

(c)Selection and Continuation of Tranche Periods

   15

(d) Committed Purchaser Discount Rates

   15

(e) Suspension of the LIBOR Rate

   15

(f) Calculation of Discount

   15

(g) Liquidity Agreement Fundings

   16

ARTICLE III REPRESENTATIONS AND WARRANTIES

   16

Section 3.1. Seller Representations and Warranties

   16

(a) Corporate Existence and Power

   16

(b) No Conflict

   16

(c) Governmental Authorization

   16

(d) Binding Effect

   17

(e) Accuracy of Information

   17

(f) Use of Proceeds

   17

(g) Title to Receivables

   17

(h) Good Title; Perfection

   17

(i) Places of Business

   18

(j) Collection Banks; etc.

   18

(k) Material Adverse Effect

   18

(l) Names

   18

(m) Actions, Suits

   18

(n) Credit and Collection Policies

   19

(o) Payments to the Applicable Originator

   19

(p) Ownership of the Seller

   19

(q) Not an Investment Company

   19

(r) Purpose

   19

(s) Net Receivables Balance

   19

Section 3.2. Committed Purchaser Representations and Warranties

   19

(a) Existence and Power

   19

(b) No Conflict

   19

(c) Governmental Authorization

   20

(d) Binding Effect

   20

Section 3.3. USF Assurance Representations and Warranties

   20

(a) Existence and Power

   20

(b) No Conflict

   20

(c) Governmental Authorization

   20

(d) Binding Effect

   20

ARTICLE IV CONDITIONS OF PURCHASES

   20

Section 4.1. Conditions Precedent to Initial Purchase

   20

Section 4.2. Conditions Precedent to All Purchases and Reinvestments

   21

ARTICLE V COVENANTS

   22

Section 5.1. Affirmative Covenants of Seller

   22

(a) Financial Reporting

   22

(i) Annual Reporting

   22

(ii) Quarterly Reporting

   22

(iii) Compliance Certificate

   22

(iv) Copies of Notices, Etc. under Sale Agreement and Other Transaction
Documents

   22

(v) Change in Credit and Collection Policy

   22

(vi) Other Information

   22

(vii) Electronic Information

   22

 

ii



--------------------------------------------------------------------------------

(b) Notices

   23

(i) Servicer Defaults or Potential Servicer Defaults

   23

(ii) Judgment

   23

(iii) Litigation

   23

(iv) Termination Date under Sale Agreement

   23

(v) Downgrade

   23

(vi) Labor Strike, Walkout, Lockout or Slowdown

   23

(c) Compliance with Laws

   23

(d) Audits

   23

(e) Keeping and Marking of Records and Books

   24

(f) Compliance with Invoices and Credit and Collection Policy

   24

(g) Purchase of Receivables from an Originator

   24

(h) Ownership Interest

   24

(i) Payment to the Applicable Originator

   24

(j) Performance and Enforcement of Sale Agreement

   25

(k) Purchasers’ Reliance

   25

(l) Collections

   27

(m) Minimum Net Worth

   28

Section 5.2. Negative Covenants of Seller

   28

(a) Name Change, Offices, Records and Books of Accounts

   28

(b) Change in Payment Instructions to Obligors

   28

(c) Modifications to Invoices and Credit and Collection Policy

   28

(d) Sales, Liens, Etc.

   28

(e) Nature of Business; Other Agreements; Other Indebtedness

   29

(f) Amendments to Sale Agreement

   29

(g) Amendments to Corporate Documents

   29

(h) Merger

   30

(i) Restricted Junior Payments

   30

ARTICLE VI ADMINISTRATION AND COLLECTION

   30

Section 6.1. Designation of Servicer

   30

Section 6.2. Duties of Servicer

   30

Section 6.3. Collection Notices

   32

Section 6.4. Responsibilities of the Seller

   32

Section 6.5. Reports

   32

ARTICLE VII SERVICER DEFAULTS

   32

Section 7.1. Servicer Defaults

   32

Section 7.2. Remedies

   34

ARTICLE VIII INDEMNIFICATION

   34

Section 8.1. Indemnities by the Seller

   34

Section 8.2. Increased Cost and Reduced Return

   37

Section 8.3. Costs and Expenses Relating to this Agreement

   37

ARTICLE IX THE AGENTS

   38

Section 9.1. Appointment

   38

Section 9.2. Delegation of Duties

   39

Section 9.3. Exculpatory Provisions

   39

 

iii



--------------------------------------------------------------------------------

Section 9.4. Reliance by Agents

   40

Section 9.5. Notice of Seller Defaults

   40

Section 9.6. Non-Reliance on Other Agents and Purchasers

   40

Section 9.7. Indemnification of Agents

   41

Section 9.8. Agents in their Individual Capacities

   41

Section 9.9. UCC Filings

   42

Section 9.10. Successor Agents

   42

ARTICLE X ASSIGNMENTS; PARTICIPATIONS

   42

Section 10.1. Assignments

   42

Section 10.2. Participations

   43

Section 10.3. Limitation on USF Assurance Investment

   44

ARTICLE XI MISCELLANEOUS

   44

Section 11.1. Waivers and Amendments

   44

Section 11.2. Notices

   45

Section 11.3. Ratable Payments

   45

Section 11.4. Protection of Ownership Interests of the Purchasers

   46

Section 11.5. Confidentiality

   46

Section 11.6. Bankruptcy Petition

   47

Section 11.7. Limitation of Liability

   47

Section 11.8. CHOICE OF LAW

   48

Section 11.9. CONSENT TO JURISDICTION

   48

Section 11.10. WAIVER OF JURY TRIAL

   48

Section 11.11. Integration; Survival of Terms

   48

Section 11.12. Counterparts; Severability

   49

Section 11.13. Co-Agent Roles

   49

Section 11.14. Characterization

   50

EXHIBIT I DEFINITIONS

   62 EXHIBIT II CHIEF EXECUTIVE OFFICE OF THE SELLER; LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL IDENTIFICATION NUMBER
   86 EXHIBIT III LOCKBOXES; COLLECTION ACCOUNTS; CONCENTRATION ACCOUNTS; AND
DEPOSITARY ACCOUNTS    87

EXHIBIT IV FORM OF COMPLIANCE CERTIFICATE

   88

EXHIBIT V FORM OF LETTER OF CREDIT REQUEST TRANSMITTAL LETTER

   89

EXHIBIT VI CREDIT AND COLLECTION POLICY

   91

 

iv



--------------------------------------------------------------------------------

EXHIBIT VII FORM OF INVOICE(S)

   92

EXHIBIT VIII FORM OF MONTHLY REPORT

   93

EXHIBIT IX FORM OF PURCHASE NOTICE

   94

 

v



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of May
24, 2005 (as amended, restated or otherwise modified from time to time, this
“Agreement”), is by and among:

 

  (a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation
(the “Seller”),

 

  (b) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA (“JPMorgan
Chase”), SunTrust Bank (“SunTrust”), Wachovia Bank, National Association
(“Wachovia”), and ABN AMRO Bank, N.V. (“ABN AMRO”), as Committed Purchasers,

 

  (c) Falcon Asset Securitization Corporation (“Falcon” or a “Conduit”), Three
Pillars Funding LLC (“Three Pillars” or a “Conduit”), Blue Ridge Asset Funding
Corporation (“Blue Ridge” or a “Conduit”), and Amsterdam Funding Corporation
(“Amsterdam” or a “Conduit”),

 

  (d) USF Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda, individually (“USF Assurance”) and as agent
for itself (together with its successors in such capacity, the “USFA Agent” or a
“Co-Agent”),

 

  (e) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as agent
for the Falcon Group (together with its successors in such capacity, the “Falcon
Agent” or a “Co-Agent”), SunTrust Capital Markets, Inc. (“STCM”), as agent for
the Three Pillars Group (together with its successors in such capacity, the
“Three Pillars Agent” or a “Co-Agent”), Wachovia Bank, National Association, as
letter of credit issuer (in such capacity, the “LC Issuer”) and as agent for the
Blue Ridge Group (together with its successors in such capacity, the “Blue Ridge
Agent” or a “Co-Agent”), and ABN AMRO Bank, N.A., as agent for the Amsterdam
Group (together with its successors in such capacity, the “Amsterdam Agent” or a
“Co-Agent”), and

 

  (f) JPMorgan Chase Bank, N.A., successor by merger to Bank One, NA, as
administrative agent for the Groups pursuant to Article IX of this Agreement
(together with its successors in such capacity, the “Administrative Agent”).

 

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.

 

PRELIMINARY STATEMENTS

 

The Seller, JPMorgan Chase, Wachovia, SunTrust, Blue Ridge, Three Pillars,
Falcon, the Blue Ridge Agent, the Falcon Agent, the Three Pillars Agent and the
Administrative Agent are parties to that certain Amended and Restated

 

1



--------------------------------------------------------------------------------

Receivables Purchase Agreement dated as of September 10, 2004 (the “Existing
Agreement”).

 

The Seller wishes to increase the facility evidenced by the Existing Agreement,
and Amsterdam, ABN AMRO and the Amsterdam Agent wish to become parties thereto.

 

The Seller desires to continue to transfer and assign Purchaser Interests to the
Purchasers from time to time. In addition, the Seller may from time to time
request the LC Issuer to issue Letters of Credit for which the Seller’s
reimbursement obligations will be secured by a pledge of the Seller’s interest
in the Receivables and Related Security, and the LC Issuer has agreed, subject
to the terms and conditions contained in this Agreement, to issue such Letters
of Credit.

 

Each of the Uncommitted Purchasers may, in its absolute and sole discretion,
purchase Purchaser Interests from the Seller from time to time.

 

The Committed Purchasers shall, at the request of the Seller, purchase Purchaser
Interests from time to time.

 

JPMorgan Chase has been requested and is willing to act as agent on behalf of
the Falcon Group, STCM has been requested and is willing to act as agent on
behalf of the Three Pillars Group, Wachovia has been requested and is willing to
act as LC Issuer and as agent on behalf of the Blue Ridge Group, and ABN AMRO
has been requested and is willing to act as agent on behalf of the Amsterdam
Group, in accordance with the terms hereof. USF Assurance will act as agent on
its own behalf.

 

In addition, JPMorgan Chase has been requested and is willing to act as
administrative agent on behalf of the Groups in accordance with the terms
hereof.

 

The parties wish to amend and restate the Existing Agreement in its entirety as
hereinafter set forth, and accordingly, hereby agree as follows:

 

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASES

 

Section 1.1. Purchase and Letter of Credit Facility. Upon the terms and subject
to the conditions hereof, from time to time on or after the date of this
Agreement and prior to the Amortization Date:

 

(a) Purchases of Purchaser Interests. The Seller may request that all Conduit
Groups and/or the USFA Group purchase Purchaser Interests offered for sale from
time to time by delivering a Purchase Notice to the applicable Co-Agents in
accordance with Section 1.2. Upon receipt of a Purchase Notice from the Seller,
each applicable Co-Agent shall determine whether its Uncommitted Purchaser will
participate in the Purchase specified in such Purchase Notice, and

 

2



--------------------------------------------------------------------------------

(i) in the event that any Conduit elects not to make its Percentage of a
Purchase offered to the Conduit Groups, its Co-Agent shall promptly notify the
Seller and, unless the Seller cancels the Purchase Notice as to all Conduit
Groups, each of such Conduit’s Committed Purchasers severally agrees to make its
Ratable Share of the applicable Conduit Group’s Percentage of such Purchase on
the terms and subject to the conditions hereof; and

 

(ii) in the event that USF Assurance elects not to participate in a Purchase in
which it is invited to participate by Seller, the Purchase Notice shall be
automatically cancelled solely as to USF Assurance and the amount of the
requested aggregate Purchase Price shall be automatically reduced by the amount
the Seller had requested from USF Assurance;

 

provided that (A) at no time may the aggregate Credit Exposure of any Group at
any one time outstanding exceed such Group’s Group Limit, (B) at no time may the
aggregate Credit Exposure of all Groups exceed (1) the Net Receivables Balance
minus (2) the Required Reserve, and (C) at no time may the Credit Exposure of
the USFA Group equal or exceed 50% of the aggregate Credit Exposure of all
Groups.

 

(b) Issuance of Letters of Credit. The Seller may request that the LC Issuer
issue Letters of Credit, and the LC Issuer hereby agrees to issue such Letters
of Credit and to renew, extend, increase, decrease or otherwise modify each
Letter of Credit (“Modify,” and each such action a “Modification”), from time to
time upon the request of the Seller; provided that no Letter of Credit shall be
issued or Modified by the LC Issuer if, after giving effect thereto, (i) the
aggregate Credit Exposure of the Purchasers would exceed the Purchase Limit,
(ii) the LC Obligations would exceed the LC Sublimit, or (iii) the Effective
Receivable Interest (as most recently computed or recomputed in accordance with
Section 1.5 and expressed as a percentage) would exceed 100%; and provided,
further, that each Letter of Credit issued pursuant to this Section 1.1(b) shall
have a face amount of not less than $1,000,000. No Letter of Credit shall have
an original expiry date later than 364 days from the date of issuance or
Modification.

 

(c) Reduction of Group Limits. The Seller may, upon prior written notice to each
of the Co-Agents giving effect to the Required Notice Period, terminate in whole
or reduce in part, ratably among the Groups (and within each Conduit Group,
ratably amongst the Committed Purchasers therein), the unused portion of such
Group’s Group Limit; provided that (i) each partial reduction of a Group Limit
shall be in an amount equal to $10,000,000, (ii) no Group’s Group Limit may be
reduced below such Group’s Credit Exposure that will remain outstanding after
giving effect to any reduction therein, and (iii) unless all Group Limits and
all Credit Exposure will be reduced to zero, after giving effect to such
reduction, no Group’s Group Limit will be less than $50,000,000.

 

Section 1.2. Incremental Purchases.

 

(a) Purchase Notices. The Seller shall provide the Co-Agents with at least two
(2) Business Days’ prior written notice in a form set forth as Exhibit IX hereto
of each Incremental Purchase (each, a “Purchase Notice”). Each Purchase Notice
shall be subject to Section 4.2 hereof and, except as set forth below, shall be
irrevocable and shall specify (i) the date of the

 

3



--------------------------------------------------------------------------------

proposed Purchase, (ii) whether USF Assurance is being offered a Purchaser
Interest and if so, at what Purchase Price, (iii) whether the Conduit Groups are
being offered a Purchaser Interest and if so, the requested aggregate Purchase
Price for the Conduit Groups and each Conduit Group’s Percentage thereof (which
shall not be less than $1,000,000 per Conduit Group), and (iv) the requested
Discount Rate and Tranche Period that will apply in the event that the Committed
Purchasers of any Group participate in such Purchase.

 

(b) Uncommitted Purchasers’ Election Not to Fund. Following receipt of a
Purchase Notice applicable to its Group, each of the Co-Agents will determine
whether its Uncommitted Purchaser agrees to purchase the offered Purchaser
Interest (or, in the case of a Conduit, its Percentage of the Purchaser Interest
offered to the Conduit Groups). If a Conduit declines to make its Percentage of
a proposed Purchase by the Conduit Groups, the applicable Co-Agent shall
promptly advise the Seller of such fact, and the Seller may thereupon cancel the
Purchase Notice as to that Conduit Group or, in the absence of such a
cancellation, the Incremental Purchase of such Conduit Group’s Percentage of the
applicable Purchaser Interest will be made by the Committed Purchasers in such
Conduit Group. If USF Assurance declines to participate in a Purchase proposed
to be made by it, the Purchase Notice shall automatically be deemed cancelled
solely as to USF Assurance.

 

(c) Payment of Purchase Price. On the date of each Incremental Purchase, upon
satisfaction of the applicable conditions precedent set forth in Article IV,
each Uncommitted Purchaser or Committed Purchaser, as applicable, shall deposit
to the Facility Account, in immediately available funds, no later than 12:00
noon (Chicago time), an amount equal to (i) in the case of USF Assurance, the
Purchase Price specified in the applicable Purchase Notice for the Purchaser
Interest offered to it, (ii) in the case of a Conduit, its Group’s Percentage of
the Purchase Price of the Purchaser Interest offered to the Conduit Groups
pursuant to such Purchase Notice or (iii) in the case of a Committed Purchaser,
such Committed Purchaser’s Pro Rata Share of its Group’s Percentage of the
Purchase Price for the Purchaser Interest offered to the Conduit Groups pursuant
to such Purchase Notice.

 

(d) Assignment of Purchaser Interests. Seller hereby sells, assigns and
transfers to the Administrative Agent, for the benefit of the applicable
Purchasers and their permitted assigns, effective on and as of the date of each
Purchase, each Purchaser Interest described in the applicable Purchase Notice.

 

Section 1.3. Letters of Credit.

 

(a) Letter of Credit Requests. Subject to Section 1.1, Seller shall give the LC
Issuer and the Co-Agents of the Conduit Groups reasonable prior notice of the
proposed date of issuance or Modification of each Letter of Credit (and in no
event shall such notice be given later than 12:00 noon (Chicago time) three
Business Days prior to such issuance or Modification), by delivering a copy of
the Letter of Credit Request provided to it under the Sale Agreement, together
with a transmittal letter in substantially the form of Exhibit V hereto, duly
completed by Seller. The issuance or Modification by the LC Issuer of any Letter
of Credit shall, in addition to the conditions precedent set forth in Article
IV, be subject to the conditions precedent that such Letter of Credit shall be
reasonably satisfactory to the LC Issuer and that Seller shall have executed and
delivered such application agreement and/or such other instruments and

 

4



--------------------------------------------------------------------------------

agreements relating to such Letter of Credit as the LC Issuer shall have
reasonably requested (each, an “LC Application” ). In no event shall the LC
Issuer be obligated to issue a Modification if, on the proposed date of such
Modification, the LC Issuer would not be obligated to issue new Letters of
Credit if requested or if the beneficiary does not consent to the proposed terms
of the Modification. In the event of any conflict between the terms of this
Agreement and the terms of any LC Application, the terms of the LC Application
shall control.

 

(b) Reimbursement by Seller. Upon receipt from the beneficiary of any Letter of
Credit of any demand for payment under such Letter of Credit, the LC Issuer
shall notify the Co-Agents and Seller as to the amount to be paid by the LC
Issuer as a result of such demand and the proposed payment date (the “LC Payment
Date” ). The responsibility of the LC Issuer to Seller shall be only to
determine that the documents (including each demand for payment) delivered under
each Letter of Credit in connection with such presentment shall be in conformity
in all material respects with such Letter of Credit. Seller shall be irrevocably
and unconditionally obligated to reimburse the LC Issuer on or before the
applicable LC Payment Date for any amounts to be paid by the LC Issuer upon any
drawing under any Letter of Credit, without presentment, demand, protest or
other formalities of any kind, either from cash on hand or, subject to the terms
and conditions hereof, with the proceeds of a Purchase; provided that Seller
shall not hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by Seller to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer or
(ii) the LC Issuer’s failure to pay under any Letter of Credit issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit. All such amounts paid by the LC Issuer and
remaining unpaid by Seller (whether from cash on hand or with the proceeds of a
Purchase made in accordance with this Agreement) shall bear interest
(“Interest”), payable on each Settlement Date in arrears out of SELLER
Collections, for each day until paid at a rate per annum equal to the Default
Rate. Regardless of whether the applicable LC Payment Date has occurred, the
Co-Agents are hereby irrevocably directed to pay the proceeds of each Purchase
made while any Reimbursement Obligation remains outstanding directly to the LC
Issuer until all such Reimbursement Obligations, together with all accrued and
unpaid interest and LC Fees thereon, are paid in full. Seller’s Reimbursement
Obligations and obligation to pay Interest pursuant to this Section 1.3(b) shall
be secured by a pledge of the Seller Interest.

 

(c) Obligations Absolute. Seller’s obligations under this Section 1.3 shall be
absolute and unconditional under any and all circumstances and irrespective of
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto; (ii) the
existence of any claim, counterclaim, set-off, defense or other right that
Seller or any Originator may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable LC Issuer or any other
person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction; (iii) any draft, demand, certificate or
other document presented under such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect (provided that such draft,
demand, certificate or other document presented pursuant to such Letter of
Credit appears on its face to comply with the terms thereof) or any statement
therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such

 

5



--------------------------------------------------------------------------------

Letter of Credit; (iv) any payment by the LC Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit (provided that such draft, demand,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof); or any payment made by
the LC Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under the Bankruptcy Code of the United States,
or any other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally; (v) any exchange, release or non-perfection of any
collateral, or any release or amendment or waiver of or consent to the departure
from any guarantee, for all or any of the obligations of Seller or any
Originator in respect of any Letter of Credit; or (vi) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, Seller of the applicable Originator, provided that Seller
shall not hereby be precluded from asserting any claim for direct (but not
consequential) damages suffered by Seller to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer or
(ii) the LC Issuer’s failure to pay under any Letter of Credit issued by it
after the presentation to it of a request strictly complying with the terms and
conditions of such Letter of Credit. Seller shall promptly examine a copy of
each Letter of Credit and each amendment thereto that is delivered to it, and,
in the event of any claim of noncompliance with Seller’s instructions or other
irregularity, Seller will immediately (and in any event within 5 Business Days)
notify the LC Issuer. Seller shall be conclusively deemed to have waived any
such claim against the LC Issuer and its correspondents unless such notice is
given as aforesaid.

 

(d) Actions of LC Issuer. With respect to any actions taken or omitted in the
absence of gross negligence or willful misconduct, the LC Issuer shall be
entitled to rely, and shall be fully protected in relying, upon any Letter of
Credit, draft, writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the LC Issuer.

 

(e) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the LC Issuer or the Committed Purchasers, the LC Issuer hereby
grants to each Committed Purchaser, and each Committed Purchaser hereby acquires
from the LC Issuer, a participation in such Letter of Credit equal to such
Committed Purchaser’s Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Committed Purchaser hereby absolutely and unconditionally agrees
to pay to the LC Issuer, such Committed Purchaser’s Percentage of each draw
honored by the LC Issuer pursuant to a Letter of Credit and not reimbursed by
the Seller on the date due as provided in this Section 1.3(e), or of any
reimbursement payment required to be refunded to the Seller for any reason. Each
Committed Purchaser acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and

 

6



--------------------------------------------------------------------------------

unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Servicer Default or reduction or termination of
the Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. The Committed Purchasers shall
be entitled to receive their ratable shares of any LC Fees and Interest actually
collected by the LC Issuer, but in no event shall they be entitled to share in
any other fees, commissions, charges or expenses payable to the LC Issuer.

 

(f) LC Issuer Agreements. At any time while any Letter of Credit or
Reimbursement Obligation remains outstanding, (i) not later than the third
Business Day of each week, the daily activity (set forth by day) in respect of
Letters of Credit during the immediately preceding week, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) on or prior to each
Business Day on which the LC Issuer expects to issue, amend, renew or extend any
Letter of Credit, the date of such issuance, amendment, renewal or extension,
and the aggregate face amount of the Letters of Credit to be issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension occurred (and whether the amount thereof
changed), it being understood that the LC Issuer shall not permit any issuance,
renewal, extension or amendment resulting in an increase in the amount of any
Letter of Credit to occur without first obtaining confirmation from the Blue
Ridge Agent or the Administrative Agent that it is then permitted under this
Agreement, (iii) on each Business Day on which such LC Issuer makes any payment
to a beneficiary pursuant to a Letter of Credit, the date and amount of such
payment, (iv) on any Business Day on which the Seller fails to reimburse a
Reimbursement Obligation required to be reimbursed to the LC Issuer on such day,
the date and amount of such failure, and (v) on any other Business Day, such
other information as any of the Co-Agents may reasonably request. The LC Issuer
shall invoice the Seller for LC Fees no later than the 10th Business Day
immediately preceding each Settlement Date described in clause (A) of the
definition of “Settlement Date” and shall disburse each Committed Purchaser’s
share of LC Fees and Interest received by the LC Issuer within two Business Days
after the LC Issuer’s receipt thereof.

 

Section 1.4. Allocation of Collections; Reinvestments.

 

(a) Allocation of Collections Between the Purchaser Interests and the Seller’s
Interest. On each day during the Revolving Period and the Liquidation Period on
which Collections are received, the Servicer shall allocate such Collections
ratably to the Purchaser Interests and to the Seller Interest. Collections
allocated to the Purchaser Interests shall hereinafter be referred to as
“PURCHASER Collections,” and Collections allocated to the Seller Interest shall
hereinafter be referred to as “SELLER Collections.”

 

(b) Payments Due and Turnover of PURCHASER Collections on Settlement Dates. On
each Settlement Date, the Servicer shall pay to each of the Co-Agents, for
distribution to the Purchasers in its Group, PURCHASER Collections in an amount
equal to all Discount, CP Costs, Broken Funding Costs, Servicer Fee, and other
fees and other amounts that are then due and owing to the Agents or the
Purchasers under the Transaction Documents, together with any required
reductions in Aggregate Capital pursuant to Section 1.5 or Section 1.6 (all of
the foregoing, collectively, the “Required Amounts”), and any remaining
PURCHASER Collections

 

7



--------------------------------------------------------------------------------

may be paid to the Seller. Notwithstanding the foregoing, no provision of this
Agreement or any Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.

 

(c) Application of PURCHASER Collections During the Revolving Period. Prior to
the Liquidation Period, any Collections and/or Deemed Collections received by
the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 1.4(c). On each day during the Revolving Period which
is not a Settlement Date, subject to Section 1.6 and the last sentence of this
Section 1.4(c), PURCHASER Collections shall first be applied to making
additional Purchases of undivided interests in Receivables and Related Security,
such that after giving effect thereto, the Aggregate Capital outstanding from
the Purchasers is equal to the Aggregate Capital outstanding immediately prior
to receipt of such PURCHASER Collections (each such Purchase, a “Reinvestment”)
so long as after giving effect to such Reinvestment, the Effective Receivable
Interest does not exceed 100%. Each Reinvestment will be presumed to be made
ratably amongst all Groups in accordance with their respective amounts of
Aggregate Capital outstanding unless USF Assurance delivers written notice to
the Seller and the Co-Agents that it does not wish to participate in a
Reinvestment, in which case such Reinvestment will be made ratably amongst the
Conduit Groups in accordance with their respective Percentages. If on any
Settlement Date, there are insufficient PURCHASER Collections to pay all
Required Amounts, the next available PURCHASER Collections shall be applied to
such payment, and no Reinvestment shall be permitted hereunder until such amount
payable has been paid in full.

 

(d) Application of SELLER Collections During the Revolving Period.

 

(i) On each Settlement Date during the Revolving Period, Servicer shall pay to
the LC Issuer, SELLER Collections in an amount equal to all accrued and unpaid
Interest, LC Fees and other fees, if any, then due and owing pursuant to Section
1.3 or the Fee Letters and the amount of any cash collateral required pursuant
to Section 1.5(e) or Section 1.8(b)(iii).

 

(ii) On each day during the Revolving Period on which any SELLER Collections are
received, after payment of any amounts that are then due and owing pursuant to
Section 1.4(d)(i), SELLER Collections shall be applied first, to purchase
additional Receivables under the Sale Agreement, such that after giving effect
thereto, the Net Receivables Balance is greater than or equal to the Net
Receivables Balance immediately prior to receipt of such SELLER Collections,
second, to reduction of any accrued and unpaid interest or principal under the
Subordinated Notes, and thereafter, paid to Seller for any purpose not
inconsistent with the Transaction Documents; and

 

(iii) If, on any such day, a Potential Servicer Default or Servicer Default
exists and is continuing or Collection Notices have been delivered pursuant to
Section 6.3, such remaining SELLER Collections shall be paid to, and held in
trust for the LC Issuer by, the Seller (or, if the Seller or one of its
affiliates is not then acting as Servicer, retained and held in trust by the
Servicer) until the next Settlement Date in a segregated account which is
subject to a first priority

 

8



--------------------------------------------------------------------------------

perfected security interest in favor of the Administrative Agent, for the
benefit of the LC Issuer and the Committed Purchasers.

 

(e) Application of Collections During the Liquidation Period. On each day during
the Liquidation Period, all Collections shall be allocated to the Receivable
Interests ratably and shall be held in trust for the Purchasers and the LC
Issuer, as applicable, by Servicer until the next Settlement Date in a
segregated account which is subject to a first priority perfected security
interest in favor of the Administrative Agent, for the benefit of LC Issuer and
the Purchasers. On each Settlement Date during the Liquidation Period, Servicer
shall turn over to the Co-Agents and the LC Issuer, as applicable, a sufficient
portion of the Collections to pay all Program Fees, Facility Fees, LC Fees,
Discount, Interest and CP Costs that are then due and owing, and on each
Settlement Date during the Liquidation Period, Servicer shall turn over all
remaining Collections to the Co-Agents for distribution in accordance with
Section 1.8.

 

Section 1.5. Computation of Receivable Interest.

 

(a) The Effective Receivable Interest (and the portions thereof comprising the
Purchaser Interests and the Pledged Interest) shall be computed as of the last
day of each Settlement Period (after giving effect to any payments to be made on
the next succeeding Settlement Date pursuant to this Agreement) and on the
Amortization Date.

 

(b) In addition to the computations required by Section 1.5(a):

 

(i) if, on any Business Day during the Revolving Period, the Seller desires the
Purchasers to make an Incremental Purchase or desires the LC Issuer to issue,
increase or extend a Letter of Credit and the Effective Receivable Interest as
reflected on the most recent Monthly Report delivered to the Agents would exceed
100% after giving effect to such proposed Incremental Purchase, Letter of Credit
issuance or Letter of Credit increase, the Seller may provide to the Agents, not
later than delivery of the Purchase Notice for such Incremental Purchase
pursuant to Section 1.2, a written recomputation of the Effective Receivable
Interest reflecting the proposed increase in Aggregate Capital or LC Obligations
and changes since the last day of the prior Settlement Period in the Net
Receivables Balance and Required Reserve, in which case, the Effective
Receivable Interest shall be recomputed as of the date of such recomputation;
and

 

(ii) at any time, the Administrative Agent may reasonably require Servicer to
provide an updated Monthly Report based on the information then available to
Servicer, for purposes of recomputing the Effective Receivable Interest or
demonstrating that the Credit Exposure does not exceed the Purchase Limit as of
any other date, and Servicer agrees to do so within five (5) Business Days (or
three (3) Business Days, if a Servicer Default has occurred and is continuing)
after its receipt of the Administrative Agent’s request.

 

(c) On the Reporting Date for each Settlement Period, Servicer shall compute, as
of the related Cut-Off Date and based upon the assumptions in the next sentence,
(i) the Effective Receivable Interest (and the portions thereof comprised by the
Purchaser Interest and the

 

9



--------------------------------------------------------------------------------

Pledged Interest), (ii) the amount of the reduction or increase (if any) in the
Effective Receivable Interest since the next preceding Cut-Off Date, (iii) the
excess (if any) of the Effective Receivable Interest over 100%, and (iv) the
excess (if any) of the Credit Exposure over the Purchase Limit. Such calculation
shall be based upon the assumptions that (A) the information in the Monthly
Report is correct, and (B) PURCHASER Collections will be paid to the Co-Agents,
for the benefit of the Purchasers, and SELLER Collections will be paid to the LC
Issuer, on the Settlement Date for such Settlement Period, to the extent
required by Section 1.4.

 

(d) If, according to the computations made pursuant to clause (b)(i) above, (i)
the Effective Receivable Interest exceeds 100%, or (ii) the Credit Exposure
exceeds the Purchase Limit, then on the Settlement Date for such Settlement
Period, Servicer shall first pay to the Co-Agents, for the benefit of the
Purchasers in its Group (to the extent of PURCHASER Collections during the
related Settlement Period not previously paid to the Co-Agents) and next, only
if the excess described above persists, pay to the LC Issuer (to the extent of
SELLER Collections during the related Settlement Period not previously paid to
the LC Issuer) the amount necessary to reduce the Credit Exposure to the
Purchase Limit (and/or, if directed by Seller, held to Cash-Collateralize the LC
Obligations in an amount necessary to eliminate any excess Credit Exposure) and
reduce the Effective Receivable Interest to 100% or the LC Obligations to the LC
Sublimit, as applicable.

 

(e) If, according to any recomputation of the Effective Receivable Interest
pursuant to Section 1.5(b), (i) the Effective Receivable Interest exceeds 100%
or (ii) the Credit Exposure exceeds the Purchase Limit, then on each Business
Day on and after each such recomputation, Servicer shall first pay to the
Co-Agents, for the benefit of the Purchasers (to the extent of PURCHASER
Collections during the current Settlement Period not previously paid to the
Co-Agents) and next, only if the excess described above persists, pay to the LC
Issuer (to the extent of SELLER Collections during the related Settlement Period
not previously paid to the LC Issuer) the amount necessary to reduce the
Effective Receivable Interest to 100% or the Credit Exposure to the Purchase
Limit, which payment shall be held to Cash-Collateralize the LC Obligations.
Notwithstanding payment to the Co-Agents in accordance with this Section 1.5(e),
Discount and CP Costs shall continue to accrue on the full amount of Capital
outstanding, and Interest shall continue to accrue on Reimbursement Obligations,
until such payment is applied on the next succeeding Settlement Date.

 

Section 1.6. Decreases. The Seller shall provide the Co-Agents with prior
written notice in conformity with the Required Notice Period of any reduction
requested by the Seller of the Aggregate Capital outstanding (a “Reduction
Notice”). Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), (ii)
the amount by which Aggregate Capital shall be reduced (the “Aggregate
Reduction”), and (iii) whether USF Assurance will participate in such Aggregate
Reduction. The Aggregate Reduction shall be applied ratably to the Purchaser
Interests of the Conduit Groups (and, if applicable, the USFA Group) in
accordance with the amount of Capital owing to each and within each such Group,
ratably in accordance with the amount of Capital, if any, owing to each
Purchaser in such Group. Only one (1) Reduction Notice shall be outstanding at
any time.

 

10



--------------------------------------------------------------------------------

Section 1.7. Deemed Collections. Seller shall forthwith deliver to Servicer all
Deemed Collections, and Servicer shall hold or distribute such Deemed
Collections in accordance with Section 1.8 as if such Deemed Collections had
actually been received on the date of such delivery to Servicer.

 

Section 1.8. Order of Application of Collections on Settlement Dates.

 

(a) Upon receipt by any Co-Agent, on behalf of the Purchasers in its Group, on
any Settlement Date of PURCHASER Collections, such Co-Agent shall apply them to
the items specified in the subclauses below, in the order of priority of such
subclauses:

 

(i) to any accrued and unpaid Discount, CP Costs and Broken Fund Costs that are
then due and owing, including any previously accrued Discount, CP Costs and
Broken Funds Costs which were not paid on the applicable Settlement Date;

 

(ii) to the accrued and unpaid Servicer Fee (if Servicer is not Seller or one of
its Affiliates);

 

(iii) to the Facility Fee and the Program Fee accrued during such Settlement
Period, plus any previously accrued Facility Fee and Program Fee not paid on a
prior Settlement Date;

 

(iv) to the reduction of Aggregate Capital, to the extent such reduction is
required under Section 1.5 or Section 1.6 during the Revolving Period and to the
extent of remaining PURCHASER Collections during the Liquidation Period;

 

(v) to other accrued and unpaid amounts owing to any of the Purchasers or Agents
hereunder;

 

(vi) to the accrued and unpaid Servicer Fee (if Servicer is Seller or its
Affiliate); and

 

(vii) during the Revolving Period, to the uses and in the order specified in
Section 1.4; and

 

(b) Upon receipt by the LC Issuer on any Settlement Date of SELLER Collections,
the LC Issuer shall apply them to the items specified in the subclauses below,
in the order of priority of such subclauses:

 

(i) to any accrued and unpaid Interest that is then due and owing, including any
previously accrued interest which were not paid on its applicable Settlement
Date;

 

(ii) to the LC Fees accrued during such Settlement Period, plus any previously
accrued LC Fees not paid on a prior Settlement Date (it being understood that
the LC Issuer may take up to two Business Days to distribute each Committed
Purchaser’s share of any amounts applied to accrued LC Fees);

 

11



--------------------------------------------------------------------------------

(iii) to Cash-Collateralize LC Obligations in respect of Letters of Credit then
outstanding, beginning with the Letter of Credit with the earliest expiration
date, to the extent required under Section 1.5 during the Revolving Period and
to the extent of remaining SELLER Collections during the Liquidation Period; and

 

(iv) during the Revolving Period, to the uses and in the order specified in
Section 1.4.

 

Section 1.9. Servicer Fee. To the extent of available Collections in accordance
with the priorities set forth in Section 1.8, on each Settlement Date while any
Aggregate Unpaids are outstanding, the Servicer shall be paid a servicing and
collection fee (the “Servicer Fee”) equal to 1.0% per annum (or such other arm’s
length fee as may be mutually agreed upon from time to time by the Servicer, the
Originators and the Administrative Agent) on the average daily amount of Capital
during the calendar month (or portion thereof) then most recently ended. The
Servicer Fee shall be computed for actual days elapsed on the basis of a year
consisting of 365 days. The Agents hereby consent (which consent may be revoked
at any time after the occurrence and during the continuance of a Servicer
Default or Potential Servicer Default), to the retention by Servicer of a
portion of the PURCHASER Collections equal to the Servicer Fee, in which case no
distribution shall be made in respect of the Servicer Fee pursuant to Section
1.8(a)(ii) or (vi) above; provided, however, that Servicer may not retain the
Purchased Percentage of the Servicer Fee unless PURCHASER Collections turned
over to the Co-Agents pursuant to Section 1.8 above will be sufficient to pay
all obligations of a higher priority as specified in such Section.

 

Section 1.10. Release of Excess Cash Collateral. If on any Settlement Date
during the Revolving Period, the balances in the Letter of Credit Collateral
Account exceed the amount required by this Agreement, unless a Servicer Default
or Potential Servicer Default shall exist and be continuing, the LC Issuer shall
release the excess cash collateral to Seller.

 

Section 1.11. Grant of Security Interest. The Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers and the LC
Issuer, a security interest in all of its right, title and interest, now owned
or hereafter acquired, in the Receivables, the Related Security, each Collection
Account, the Collections and proceeds thereof to secure payment of the Aggregate
Unpaids, including its indemnity obligations under Article VIII and all other
obligations owed hereunder to the Agents and the Purchasers. After a Servicer
Default, the Administrative Agent, on behalf of the Purchasers and the LC
Issuer, shall have, in addition to the rights and remedies it may have under
this Agreement, all other rights and remedies provided to a secured creditor
after default under the UCC and other applicable law, which rights and remedies
shall be cumulative.

 

Section 1.12. Payment Requirements. All amounts to be paid or deposited by the
Seller or the Servicer pursuant to any provision of this Agreement shall be paid
or deposited in accordance with the terms hereof no later than 12:00 noon
(Chicago time) on the day when due in immediately available funds, and if not
received before 12:00 noon (Chicago time) shall be deemed to be received on the
next succeeding Business Day. If such amounts are payable to the Administrative
Agent or a member of the Falcon Group, they shall be paid for its account to the
Falcon Agent, at 1 Bank One Plaza, Chicago, Illinois 60670 until otherwise
notified by the

 

12



--------------------------------------------------------------------------------

Falcon Agent. If such amounts are payable to a member of the Three Pillars
Group, they shall be paid for its account to the Three Pillars Agent, at 303
Peachtree Street, Atlanta, GA 30308 until otherwise notified by the Three
Pillars Agent. If such amounts are payable to a member of the Blue Ridge Group,
they shall be paid for its account to the Blue Ridge Agent, at 301 S. College
Street, Charlotte, North Carolina 28288 until otherwise notified by the Blue
Ridge Agent. If such amounts are payable to the LC Issuer, they shall be paid to
the LC Issuer, at 301 S. College Street, Charlotte, North Carolina 28288 until
otherwise notified by the LC Issuer. If such amounts are payable to a member of
the Amsterdam Group, they shall be paid for its account to the Amsterdam Agent,
at ABN AMRO Bank, N.V., New York, New York, ABA #026009580, Account
#671042302550 in the name of Amsterdam Funding Corporation Acct #671042302550,
Reference: Yellow Roadway, until otherwise notified by the Amsterdam Agent. In
the event the Seller shall fail to pay any amount when due hereunder, upon
notice to the Seller, the Administrative Agent may debit the Facility Account
for all such amounts due and payable hereunder. All computations of Discount,
per annum fees calculated as part of any CP Costs, per annum fees hereunder and
under the Fee Letters shall be made on the basis of a year of 360 days for the
actual number of days elapsed. If any amount hereunder shall be payable on a day
which is not a Business Day, such amount shall be payable on the next succeeding
Business Day.

 

Section 1.13. Payments Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. The Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to each
applicable Co-Agent (for application to the Person or Persons who suffered such
rescission, return or refund) or the LC Issuer, as applicable, the full amount
thereof, plus, if such amount represented a refund of Capital, CP Costs,
Interest or Discount, as applicable, with respect thereto from the date of any
such rescission, return or refunding.

 

Section 1.14. Seller Repurchase Option. The Seller shall have the right, by
prior written notice to the Agents given in not less than the Required Notice
Period, at any time to repurchase from the Purchasers all, but not less than
all, of the then outstanding Purchaser Interests. The aggregate purchase price
in respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser or any Agent.

 

ARTICLE II

CP COSTS AND DISCOUNT

 

Section 2.1. Conduit Funding.

 

(a) CP Costs. The Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of a Conduit for each day that any
Capital in respect of such Purchaser Interest is outstanding; provided, however,
that from and after the occurrence of a Servicer Default, the Seller shall pay
Discount at the Default Rate with respect to each such Purchaser Interest. Each
Purchaser

 

13



--------------------------------------------------------------------------------

Interest funded by a Pool-Funded Conduit substantially with Pooled Commercial
Paper will accrue CP Costs each day on a pro rata basis, based upon the
percentage share the Capital in respect of such Purchaser Interest represents in
relation to all assets held by such Pool-Funded Conduit and funded substantially
with Pooled Commercial Paper.

 

(b) CP Costs Payments. On each Settlement Date, the Seller shall pay to each
Co-Agent (for the benefit of such Co-Agent’s Uncommitted Purchaser) an aggregate
amount equal to all accrued and unpaid CP Costs in respect of the Capital
associated with all Purchaser Interests of such Uncommitted Purchaser for the
immediately preceding Accrual Period in accordance with Section 1.4(b).

 

(c) Calculation of CP Costs. On the 10th Business Day immediately preceding each
Settlement Date, each Conduit shall calculate the aggregate amount of CP Costs
(or, as applicable, Discount at the Default Rate) owing to it for the applicable
Accrual Period and shall notify the Seller of such aggregate amount.

 

Section 2.2. Committed Purchaser Funding.

 

(a) Committed Purchaser Funding. Each Receivable Interest of the Committed
Purchasers in a Group shall accrue Discount for each day during its Tranche
Period at the LIBOR Rate, the Base Rate or, from and after the occurrence of a
Servicer Default and during the continuance thereof, the Default Rate in
accordance with the terms and conditions hereof. Until the Seller gives notice
to the applicable Co-Agent of another Discount Rate in accordance with Section
2.2(c), the initial Discount Rate for any Receivable Interest transferred to the
Committed Purchasers in a Conduit Group pursuant to the terms and conditions
hereof, and the new Discount Rate for any Terminating Tranche, shall be the Base
Rate and the applicable Tranche Period shall be a period of one Business Day
commencing on the day requested in the Purchase Notice or on the last day of a
Terminating Tranche, as applicable. If the Committed Purchasers, if any, in a
Group acquire by assignment from the applicable Conduit any Receivable Interest
pursuant to a Liquidity Agreement, the applicable Co-Agent shall promptly notify
Seller of such fact and each Receivable Interest so assigned shall each be
deemed to have a new Tranche Period commencing on the date of any such
assignment.

 

(b) Discount Payments. On the Settlement Date for each Receivable Interest of
the Committed Purchasers in a Group, the Seller shall pay to the applicable
Co-Agent (for the benefit of such Purchasers) an aggregate amount equal to the
accrued and unpaid Discount for the entire Tranche Period of each such Purchaser
Interest in accordance with Section 1.4(b).

 

14



--------------------------------------------------------------------------------

(c) Selection and Continuation of Tranche Periods.

 

(i) With consultation from (and approval by) the applicable Co-Agent, the Seller
shall from time to time request Tranche Periods for the Purchaser Interests of
the Committed Purchasers in each Conduit Group, provided that, if at any time
the Committed Purchasers in a Group shall have a Purchaser Interest, the Seller
shall always request Tranche Periods such that at least one Tranche Period shall
end on each date specified in clause (A) of the definition of Settlement Date.

 

(ii) The Seller or the applicable Co-Agent may, effective on the last day of a
Tranche Period (the “Terminating Tranche”) for any Receivable Interest, divide
any such Receivable Interest into multiple Receivable Interests or combine any
such Receivable Interest with one or more other Receivable Interests which
either have a Terminating Tranche ending on such day or are newly created on
such day, provided that in no event may a Receivable Interest of a Conduit be
combined with a Receivable Interest of its Committed Purchasers.

 

(d) Committed Purchaser Discount Rates. Prior to the occurrence and continuance
of a Servicer Default, the Seller may select the LIBOR Rate or the Base Rate for
each Receivable Interest of the Committed Purchasers in any Group. The Seller
shall by 11:00 a.m. (Chicago time): (i) at least three (3) Business Days prior
to the expiration of any Terminating Tranche with respect to which the LIBOR
Rate is being requested as a new Discount Rate and (ii) at least one (1)
Business Day prior to the expiration of any Terminating Tranche with respect to
which the Base Rate is being requested as a new Discount Rate, give the
applicable Co-Agent irrevocable notice of the new Discount Rate for the
Purchaser Interest associated with such Terminating Tranche. From and after the
occurrence of a Servicer Default and during the continuance thereof, all
Purchaser Interests shall accrue Discount at the Default Rate.

 

(e) Suspension of the LIBOR Rate. If any Committed Purchaser notifies its
Co-Agent that it has determined that funding its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers in such Group at a LIBOR Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, or that (i)
deposits of a type and maturity appropriate to match fund its Receivable
Interests at such LIBOR Rate are not available or (ii) such LIBOR Rate does not
accurately reflect the cost of acquiring or maintaining a Receivable Interest at
such LIBOR Rate, then such Co-Agent shall suspend the availability of such LIBOR
Rate from its Group and require the Seller to select the Base Rate for any
Receivable Interest of the Committed Purchasers in its Group that has been
accruing Discount at such LIBOR Rate.

 

(f) Calculation of Discount. On the 10th Business Day immediately preceding each
Settlement Date for each Receivable Interest of the Committed Purchasers in a
Group, the applicable Co-Agent shall calculate the aggregate

 

15



--------------------------------------------------------------------------------

amount of Discount for the applicable Tranche Period and shall notify the Seller
of such aggregate amount, if any.

 

(g) Liquidity Agreement Fundings. The parties hereto acknowledge that each of
the Conduits may assign all or any portion of its Purchaser Interests to the
Committed Purchasers in its Group at any time pursuant to the applicable
Liquidity Agreement to finance or refinance the necessary portion of its
Purchaser Interests through a funding under such Liquidity Agreement to the
extent available. The fundings under the Liquidity Agreements will accrue
Discount in accordance with this Section 2.2. Regardless of whether a funding of
Purchaser Interests by the Committed Purchasers in a Group constitutes the
direct purchase of a Purchaser Interest hereunder, an assignment under a
Liquidity Agreement of a Purchaser Interest originally funded by a Conduit or
the sale of one or more participations or other interests under a Liquidity
Agreement in such a Purchaser Interest, each Committed Purchaser participating
in a funding of a Purchaser Interest pursuant to a Liquidity Agreement shall
have the rights and obligations of a “Purchaser” hereunder with the same force
and effect as if it had directly purchased such Purchaser Interest directly from
Seller hereunder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1. Seller Representations and Warranties. The Seller hereby represents
and warrants to the Agents and the Purchasers that:

 

(a) Corporate Existence and Power. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, and has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted, except for such licenses,
authorization, consents and approvals the failure to obtain any of which would
not have a Material Adverse Effect.

 

(b) No Conflict. The execution, delivery and performance by the Seller of this
Agreement and each other Transaction Document, and the Seller’s use of the
proceeds of Purchases made hereunder, are within its corporate or banking
association powers, have been duly authorized by all necessary corporate or
banking association action, do not breach or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of the Seller or its Subsidiaries (except created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law. This Agreement and each other Transaction
Document has been duly authorized, executed and delivered by the Seller.

 

(c) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing

 

16



--------------------------------------------------------------------------------

with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Seller of the Transaction Documents.

 

(d) Binding Effect. The Transaction Documents constitute the legal, valid and
binding obligations of the Seller enforceable against the Seller in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally.

 

(e) Accuracy of Information. All information heretofore furnished by the Seller
or any of its Affiliates to the Agents or the Purchasers for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Seller or any of its Affiliates to the Purchasers
will be, true and accurate in every material respect, on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.

 

(f) Use of Proceeds. No proceeds of any Purchase hereunder will be used (i) for
a purpose which violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended.

 

(g) Title to Receivables. Each Receivable has been purchased by the Seller from
the applicable Originator in accordance with the terms of the Sale Agreement,
and the Seller has thereby irrevocably obtained all legal and equitable title
to, and has the legal right to sell and encumber, such Receivable, its
Collections and the Related Security. Each such Receivable has been transferred
to the Seller free and clear of any Adverse Claim. Without limiting the
foregoing, there has been duly filed all financing statements or other similar
instruments or documents necessary under the UCC of all appropriate
jurisdictions (or any comparable law) to perfect the Seller’s ownership interest
in such Receivable.

 

(h) Good Title; Perfection. (i) Immediately prior to each Purchase or
Reinvestment hereunder, each Receivable, together with the Related Security, is
owned by the Seller free and clear of any Adverse Claim; (ii) when the
Purchasers makes a Purchase or Reinvestment, they shall have acquired and shall
at all times thereafter continuously maintain a valid and perfected first
priority undivided percentage ownership interest to the extent of the Purchaser
Interests in each Receivable and the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim; (iii) when the LC Issuer
issues a Letter of Credit, the Administrative Agent, on behalf of the LC Issuer,
shall have a continuous valid and perfected first priority security interest to
the extent of the Pledged Interest in each Receivable and the Related Security
and Collections with respect thereto, free and clear of any Adverse Claim; and
(iv) no financing statement or other instrument similar in effect covering all
or any interest in any Receivable or the Related Security or Collections with
respect thereto is on file in any recording office except such as may be filed
(1) in favor of the applicable Originator in accordance with the Contracts, (2)
in favor of Seller in connection with the Sale Agreement, or (3) in favor of the
Administrative Agent in accordance with this Agreement.

 

17



--------------------------------------------------------------------------------

(i) Places of Business. The principal places of business and chief executive
office of the Seller and the offices where the Seller keeps all its Records are
located at the address(es) listed on Exhibit II or such other locations notified
to the Administrative Agent in accordance with Section 5.2(a) in jurisdictions
where all action required by Section 5.2(a) has been taken and completed. The
Seller’s Federal Employer Identification Number and Organizational
Identification Number are correctly set forth on Exhibit II.

 

(j) Collection Banks; etc. Except as otherwise notified to the Administrative
Agent in accordance with Section 5.2(b):

 

(i) the Seller has instructed, or has caused each Originator to instruct, all
Obligors to pay all Collections directly to a segregated lock-box identified on
Exhibit III hereto,

 

(ii) in the case of all proceeds remitted to any such lock-box which is now or
hereafter established, such proceeds will be deposited directly by the
applicable Collection Bank into a concentration account or a depository account
listed on Exhibit III,

 

(iii) the names and addresses of all Collection Banks, together with the account
numbers of the Collection Accounts of the Seller at each Collection Bank, are
listed on Exhibit III, and

 

(iv) each lock-box and Collection Account to which Collections are remitted
shall be subject to a Collection Account Agreement that is then in full force
and effect.

 

In the case of lock-boxes and Collection Accounts identified on Exhibit III
which were established by an Originator or by any Person other than the Seller,
exclusive dominion and control thereof has been transferred to the Seller. The
Seller has not granted to any Person, other than the Administrative Agent as
contemplated by this Agreement, dominion and control of any lock-box or
Collection Account, or the right to take dominion and control of any lock-box or
Collection Account at a future time or upon the occurrence of a future event.

 

(k) Material Adverse Effect. Since December 31, 2004, no event has occurred
which would have a Material Adverse Effect.

 

(l) Names. In the past five years, the Seller has not used any corporate names,
trade names or assumed names other than the name in which it has executed this
Agreement.

 

(m) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of the Seller’s knowledge, threatened, against or affecting the Seller
or any Originator, or any of the respective properties of the Seller or any
Originator, in or before any court, arbitrator or other body, which are
reasonably likely to (i) adversely affect the collectibility of a material
portion of the Receivables, (ii) materially adversely affect the financial
condition of the Seller or any Originator, or (iii) materially adversely affect
the ability of the Seller or any Originator to perform its obligations under the
Transaction Documents. Neither the Seller nor any Originator is in default with
respect to any order of any court, arbitrator or governmental body.

 

18



--------------------------------------------------------------------------------

(n) Credit and Collection Policies. With respect to each Receivable, each of the
applicable Originator, the Seller and the Servicer has complied in all material
respects with the Credit and Collection Policy.

 

(o) Payments to the Applicable Originator. With respect to each Receivable
transferred to the Seller, the Seller has given reasonably equivalent value to
the applicable Originator in consideration for such transfer of such Receivable
and the Related Security with respect thereto under the Sale Agreement and such
transfer was not made for or on account of an antecedent debt. No transfer by an
Originator of any Receivable is or may be voidable under any Section of the
Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

 

(p) Ownership of the Seller. Yellow Roadway Corporation owns, directly or
indirectly, 100% of the issued and outstanding capital stock of the Seller. Such
capital stock is validly issued, fully paid and nonassessable and there are no
options, warrants or other rights to acquire securities of the Seller.

 

(q) Not an Investment Company. The Seller is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended from time to time,
or any successor statute.

 

(r) Purpose. The Seller has determined that, from a business viewpoint, the
purchase of Receivables and related interests from the Originators under the
Sale Agreement, and the sale of Purchaser Interests to the Purchasers and the
other transactions contemplated herein, are in the best interest of the Seller.

 

(s) Net Receivables Balance. Both before and after giving effect to each
Incremental Purchase and Reinvestment, the Net Receivables Balance equals or
exceeds the sum of (i) the product of the Net Receivables Balance multiplied by
the Aggregate Reserve Percentage, and by (ii) the aggregate Capital outstanding.

 

Section 3.2. Committed Purchaser Representations and Warranties. Each Committed
Purchaser hereby represents and warrants to its applicable Co-Agent and Conduit
that:

 

(a) Existence and Power. Such Committed Purchaser is a corporation or a banking
association duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, and has all corporate
power to perform its obligations hereunder.

 

(b) No Conflict. The execution, delivery and performance by such Committed
Purchaser of this Agreement are within its corporate powers, have been duly
authorized by all necessary corporate action, do not breach or violate (i) its
certificate or articles of incorporation or association or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets. This Agreement has been duly
authorized, executed and delivered by such Committed Purchaser.

 

19



--------------------------------------------------------------------------------

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by such Committed
Purchaser of this Agreement.

 

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Committed Purchaser enforceable against such Committed
Purchaser in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally.

 

Section 3.3. USF Assurance Representations and Warranties. USF Assurance hereby
represents and warrants to the Agents and the Purchasers that:

 

(a) Existence and Power. USF Assurance is an exempted company incorporated with
limited liability duly organized, validly existing and in good standing under
the laws of Bermuda, and has all corporate power and authority and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is now conducted,
except where failure to obtain such license, authorization, consent or approval
would not reasonably be expected to have a material adverse effect on (i) its
ability to perform its obligations under, or the enforceability of, any
Transaction document to which it is a party, (ii) its business or financial
condition, (iii) the interests of the Agents or any of the other Purchasers
under any Transaction document to which it is a party or (iv) the enforceability
or collectibility of any Receivable not due to the creditworthiness of the
Obligors.

 

(b) No Conflict. The execution, delivery and performance by USF Assurance of
this Agreement are within its corporate powers, have been duly authorized by all
necessary corporate action, do not breach or violate (i) its memorandum of
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets.

 

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution, delivery and performance by USF Assurance of
this Agreement or any other Transaction Document to which it is a party other
than those that have been obtained.

 

(d) Binding Effect. This Agreement has been duly authorized, executed and
delivered by USF Assurance and constitutes the legal, valid and binding
obligation of USF Assurance enforceable against it in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws of general application relating to or
limiting creditors’ rights generally.

 

ARTICLE IV

CONDITIONS OF PURCHASES

 

Section 4.1. Conditions Precedent to Initial Purchase. Effectiveness of the
amendment and restatement of the Existing Agreement and the initial Purchase of
a Receivable Interest under this Agreement are subject to the conditions
precedent that (a) the Administrative

 

20



--------------------------------------------------------------------------------

Agent or the Amsterdam Agent shall have received on or before the date of such
Purchase those documents listed on Schedule A hereto, and (b) each of the Agents
and the LC Issuer shall have been paid all fees required to be paid on such date
pursuant to the terms of the applicable Fee Letter.

 

Section 4.2. Conditions Precedent to All Credit Events. Each Credit Event shall
be subject to the further conditions precedent that:

 

(a) the Servicer shall have delivered to the Agents on or prior to the date of
such Credit Event, in form and substance satisfactory to the Agents, all Monthly
Reports as and when due under Section 6.5;

 

(b) on the date of each such Credit Event, the following statements shall be
true both before and after giving effect to such Credit Event (and acceptance of
the proceeds of the applicable Incremental Purchase or Reinvestment or issuance
of a Letter of Credit shall be deemed a representation and warranty by the
Seller that such statements are then true):

 

(i) the representations and warranties set forth in Section 3.1 are correct on
and as of the date of such Credit Event as though made on and as of such date;
provided, however, that the representation and warranty set forth in Section
3.1(k) need only be true and correct as of the date of the initial Credit Event
hereunder;

 

(ii) no event has occurred, or would result from such Credit Event, that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such Credit Event, that would constitute a Potential Servicer
Default; and

 

(iii) the Stated Liquidity Termination Date shall not have occurred, the
aggregate Credit Exposure shall not exceed the Purchase Limit and the Effective
Receivable Interest shall not exceed 100%; and

 

(iv) if there are any Purchasers (other than USF Assurance) that hold Receivable
Interests at such time or will hold Receivable Interests after giving effect to
such Credit Event, the aggregate amount of such other Purchasers’ Capital shall
at least equal 50% of the Aggregate Capital after giving effect to such Credit
Event.

 

(c) the Administrative Agent shall have received such other approvals, opinions
or documents as any Agent may reasonably request.

 

21



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

 

Section 5.1. Affirmative Covenants of Seller. Until the date on which the
Aggregate Unpaids have been indefeasibly paid in full, the Seller hereby
covenants, individually and in its capacity as Servicer, that:

 

(a) Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with generally accepted accounting
principles, and furnish to the Co-Agents:

 

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, financial statements for such fiscal year certified in a manner
reasonably acceptable to the Administrative Agent by the Chief Financial Officer
of the Seller, together with the financial statements of Yellow Roadway
Corporation required under Section 4.1(a)(i) of the Sale Agreement.

 

(ii) Quarterly Reporting. Within 45 days after the close of the first three
quarterly periods of each of its fiscal years, balance sheets as at the close of
each such period and statements of income and retained earnings and a statement
of cash flows for the period from the beginning of such fiscal year to the end
of such quarter, all certified by its Chief Financial Officer, together with the
financial statements of Yellow Roadway Corporation required under Section
4.1(a)(ii) of the Sale Agreement.

 

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by the Seller’s Chief Financial Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be,
together with the certificate of Yellow Roadway Corporation required under
Section 4.1(a)(iii) of the Sale Agreement.

 

(iv) Copies of Notices, Etc. under Sale Agreement and Other Transaction
Documents. Forthwith upon its receipt of any notice, request for consent,
financial statements of Yellow Roadway Corporation, certification, report or
other communication under or in connection with any Transaction Document from
any Person other than one of the Agents or Purchasers, copies of the same.

 

(v) Change in Credit and Collection Policy. At least 30 days prior to the
effectiveness of any material change in or amendment to the Credit and
Collection Policy, a copy of the Credit and Collection Policy then in effect and
a notice indicating such change or amendment.

 

(vi) Other Information. Such other information (including non-financial
information) as any Agent or Purchaser may from time to time reasonably request.

 

(vii) Electronic Information. In lieu of the physical delivery of any of the
foregoing, or any other information required hereunder, Seller may deliver to
the Agents an electronic copy of the applicable document or information, or a
link, on the world wide web, to the applicable web page where the required
document or information may be obtained without charge.

 

22



--------------------------------------------------------------------------------

(b) Notices. The Seller will notify the Agents in writing of any of the
following immediately upon learning of the occurrence thereof, describing the
same and, if applicable, the steps being taken with respect thereto:

 

(i) Servicer Defaults or Potential Servicer Defaults. The occurrence of each
Servicer Default or each Potential Servicer Default, by a statement of the Chief
Financial Officer of the Seller;

 

(ii) Judgment. The entry of any judgment or decree against the Seller;

 

(iii) Litigation. The institution of any litigation, arbitration proceeding or
governmental proceeding against the Seller or to which the Seller becomes party;

 

(iv) Termination Date under Sale Agreement. The declaration by any Originator of
the “Termination Date” under the Sale Agreement;

 

(v) Downgrade. Any downgrade in the rating of any Indebtedness of the Seller,
any Originator or Yellow Roadway Corporation by Standard & Poor’s or by Moody’s
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change; and

 

(vi) Labor Strike, Walkout, Lockout or Slowdown. The commencement or threat of
any labor strike, walkout, lockout or concerted labor slowdown against Yellow
Roadway Corporation or any of its Affiliates which prevents, or could reasonably
be likely to prevent, pick-ups, shipments and/or deliveries by any Originator,
and which could reasonably be expected to have a Material Adverse Effect
(collectively, “Labor Actions”).

 

(c) Compliance with Laws. The Seller will comply in all material respects with
all applicable laws, rules, regulations, orders writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to comply
would not have a Material Adverse Effect.

 

(d) Audits. The Seller will furnish to the Agents from time to time such
information with respect to it and the Receivables as any Agent may reasonably
request. The Seller shall, from time to time during regular business hours as
requested by any Agent upon reasonable notice, permit the Agents and their joint
audit designee (and shall cause the Originators to permit the Agents and their
joint audit designee) (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of the Seller or an Originator
relating to Receivables and the Related Security, including, without limitation,
the related Invoices, and (ii) to visit the offices and properties of the Seller
and the Originators for the purpose of examining such materials described in
clause (i) above, and to discuss matters relating to the Seller’s or any
Originator’s financial condition or the Receivables and the Related Security or
the Seller’s performance hereunder, or any Originator’s performance under any of
the other Transaction Documents, or the Seller’s or any Originator’s performance
under the Invoices with any of the officers or employees of the Seller or any
Originator having knowledge of such matters.

 

23



--------------------------------------------------------------------------------

(e) Keeping and Marking of Records and Books.

 

(i) The Seller will, and will cause the Originators to, maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Seller will,
and will cause the Originators to, give the Agents notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

 

(ii) The Seller will, and will cause each of the Originators to, (a) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Receivables with a legend, reasonably acceptable to the
Administrative Agent, describing the Receivable Interests and (b) upon the
request of the Administrative Agent: (A) mark each Invoice with a legend
describing the Receivable Interests and (B) deliver to the Administrative Agent
all Invoices (including, without limitation, all multiple originals of any such
Invoice) relating to the Receivables.

 

(f) Compliance with Invoices and Credit and Collection Policy. The Seller will,
and will cause the Originators to, timely and fully (i) perform and comply with
all provisions, covenants and other promises required to be observed by it under
the Invoices (other than bills of lading) related to the Receivables, and (ii)
comply in all material respects with any bills of lading included in the
Invoices and with the Credit and Collection Policy. The Seller will, and will
cause the Originators to, pay when due any taxes payable in connection with the
Receivables.

 

(g) Purchase of Receivables from an Originator. With respect to each Receivable
purchased under the Sale Agreement, the Seller shall (or shall cause the
applicable Originator to) take all actions necessary to vest legal and equitable
title to such Receivable and the Related Security irrevocably in the Seller,
including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC of all appropriate
jurisdictions (or any comparable law) to perfect the Seller’s interest in such
Receivable and such other action to perfect, protect or more fully evidence the
interest of the Seller as the Administrative Agent may reasonably request.

 

(h) Ownership Interest. The Seller shall take all necessary action to establish
and maintain a valid and perfected first priority undivided percentage ownership
interest in the Receivables and the Related Security and Collections with
respect thereto, to the full extent contemplated herein, in favor of the Agents
and the Purchasers, including, without limitation, taking such action to
perfect, protect or more fully evidence the interest of the Administrative Agent
on behalf of the Groups hereunder as any Agent may reasonably request.

 

(i) Payment to the Applicable Originator. With respect to each Receivable
purchased by the Seller from an Originator, such sale shall be effected under,
and in strict

 

24



--------------------------------------------------------------------------------

compliance with the terms of, the Sale Agreement, including, without limitation,
the terms relating to the amount and timing of payments to be made to the
applicable Originator in respect of the purchase price for such Receivable.

 

(j) Performance and Enforcement of Sale Agreement. The Seller shall timely
perform the obligations required to be performed by the Seller, and shall
vigorously enforce the rights and remedies accorded to the Seller, under the
Sale Agreement. The Seller shall take all actions to perfect and enforce its
rights and interests (and the rights and interests of the Administrative Agent,
on behalf of the Groups, as assignee of the Seller) under the Sale Agreement as
the Administrative Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Sale Agreement.

 

(k) Purchasers’ Reliance. The Seller acknowledges that the Agents, the LC Issuer
and the Purchasers are entering into the transactions contemplated by this
Agreement in reliance upon the Seller’s identity as a legal entity that is
separate from each of the Originators, Yellow Roadway Corporation and all
Affiliates of any of them. Therefore, from and after the date of execution and
delivery of this Agreement, the Seller shall take all reasonable steps
including, without limitation, all steps that the LC Issuer or any Agent may
from time to time reasonably request to maintain the Seller’s identity as a
separate legal entity and to make it manifest to third parties that the Seller
is an entity with assets and liabilities distinct from those of the Originators
and any Affiliates thereof and not just a division of one of the Originators.
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, the Seller shall:

 

(i) conduct its own business in its own name and require that all full-time
employees of the Seller, if any, identify themselves as such and not as
employees of an Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as the Seller’s employees);

 

(ii) compensate all employees, consultants and agents directly, from the
Seller’s bank accounts, for services provided to the Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
the Seller is also an employee, consultant or agent of an Originator, allocate
the compensation of such employee, consultant or agent between the Seller and
such Originator on a basis which reflects the services rendered to the Seller
and such Originator;

 

(iii) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Originator, the Seller shall
lease such office at a fair market rent;

 

(iv) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

 

25



--------------------------------------------------------------------------------

(v) conduct all transactions with each Originator (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between the
Seller and such Originator on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

 

(vi) at all times have at least two members of its Board of Directors (each, an
“Independent Director”) who are not at such time, and have not have been at any
time during the preceding five years (A) a director, officer, employee or
Affiliate of Yellow Roadway Corporation or any of its subsidiaries or
affiliates, or (B) the beneficial owner at the time of such individual’s
appointment as an Independent Director or at any time thereafter while serving
as an Independent Director, of five percent (5%) of the outstanding common
shares of Yellow Roadway Corporation having general voting rights; provided,
however, that a director who otherwise meets the description of Independent
Director as set forth herein shall not be disqualified from serving as an
Independent Director of the Seller if he or she is also a director of another
corporation that is an Affiliate of Yellow Roadway Corporation with a
certificate of incorporation substantially similar to the certificate of
incorporation of the Seller;

 

(vii) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Directors, (B) the dissolution or liquidation of the Seller
or (C) the initiation of participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving the
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Directors);

 

(viii) maintain the Seller’s books and records separate from those of the
Originators and otherwise readily identifiable as its own assets rather than
assets of an Originator;

 

(ix) prepare its financial statements separately from those of the Originators
and insure that any consolidated financial statements of the Originators or any
Affiliate thereof that include the Seller and which are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that the Seller is a separate corporate entity and that its
assets will be available first and foremost to satisfy the claims of the
creditors of the Seller;

 

(x) except as herein specifically otherwise provided, not commingle funds or
other assets of the Seller with those of the Originators and not maintain bank
accounts or other depository accounts to which any Originator is an account
party, into which any Originator makes deposits or from which any Originator has
the power to make withdrawals;

 

26



--------------------------------------------------------------------------------

(xi) pay its own expenses and debts out of its own funds, to the extent
sufficient funds are lawfully available, and in any event, not permit any
Originator to pay any of the Seller’s operating expenses (except pursuant to
allocation arrangements that comply with the requirements of this Section 5.1(k)
or to pay any debt of Seller);

 

(xii) not permit the Seller to be named as an insured on the insurance policy
covering the property of any Originator or enter into an agreement with the
holder of such policy whereby in the event of a loss in connection with such
property, proceeds are paid to the Seller; and

 

(xiii) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Fulbright & Jaworski
L.L.P., as counsel for the Seller, in connection with the closing or initial
Credit Event under this Agreement and relating to substantive consolidation
issues, and in the certificates accompanying such opinion, remain true and
correct in all material respects at all times.

 

(l) Collections. The Seller shall instruct all Obligors, or cause the
Originators to instruct, all Obligors to pay all Collections directly to a
segregated lock-box or other Collection Account listed on Exhibit III, each of
which is subject to a Collection Account Agreement. In the case of payments
remitted to any such lock-box, the Seller shall cause all proceeds from such
lock-box to be deposited directly by a Collection Bank into a Collection Account
listed on Exhibit III, which is subject to a Collection Account Agreement. The
Seller shall maintain exclusive dominion and control (subject to the terms of
this Agreement) to each such Collection Account. In the case of any Collections
received by the Seller or any Originator, the Seller shall remit (or shall cause
such Originator to remit) such Collections to a Collection Account not later
than the Business Day immediately following the date of receipt of such
Collections, and, at all times prior to such remittance, the Seller shall itself
hold (or, if applicable, shall cause such Originator to hold) such Collections
in trust, for the exclusive benefit of the Purchasers and the Agents. In the
case of any remittances received by the Seller in any such Collection Account
that shall have been identified, to the satisfaction of the Servicer, to not
constitute Collections or other proceeds of the Receivables or the Related
Security, the Seller shall promptly remit such items to the Person identified to
it as being the owner of such remittances. From and after the date the
Administrative Agent (at the direction of any Co-Agent) delivers to any of the
Collection Banks a Collection Notice pursuant to Section 6.3, any Agent may
request that the Seller, and the Seller thereupon promptly shall and shall
direct the Originators to, direct all Obligors on Receivables to remit all
payments thereon to a new depositary account (the “New Concentration Account”)
specified by the Administrative Agent and, at all times thereafter the Seller
shall not deposit or otherwise credit, and shall not permit any Originator or
any other Person to deposit or otherwise credit to the New Concentration Account
any cash or payment item other than Collections. Alternatively, the
Administrative Agent may request that the Seller, and the Seller thereupon
promptly shall, direct all Persons then making remittances to any Collection
Account listed on Exhibit III which remittances are not payments on Receivables
to deliver such remittances to a location other than an account listed on
Exhibit III.

 

27



--------------------------------------------------------------------------------

(m) Minimum Net Worth. The Seller shall at all times maintain total assets which
exceed its total liabilities by not less than 3% of the Purchase Limit at such
time.

 

Section 5.2. Negative Covenants of Seller. Until the date on which the Aggregate
Unpaids have been indefeasibly paid in full, the Seller hereby covenants,
individually and in its capacity as Servicer, that:

 

(a) Name Change, Offices, Records and Books of Accounts. The Seller will not
change its name, identity or corporate structure (within the meaning of Section
9-402(7) of any applicable enactment of the UCC) or relocate its chief executive
office or any office where Records are kept unless it shall have: (i) given the
Administrative Agent at least 45 days prior notice thereof and (ii) delivered to
the Administrative Agent all financing statements, instruments and other
documents requested by the Administrative Agent in connection with such change
or relocation.

 

(b) Change in Payment Instructions to Obligors. The Seller will not add or
terminate any bank as a Collection Bank from those listed in Exhibit III, or
make any change in its instructions to Obligors regarding payments to be made to
the Seller or payments to be made to any lock-box, Collection Account or
Collection Bank, unless the Administrative Agent shall have received, at least
fifteen (15) Business Days before the proposed effective date therefor:

 

(i) written notice of such addition, termination or change, and

 

(ii) with respect to the addition of a lock-box, Collection Account or
Collection Bank, an executed account agreement and an executed Collection
Account Agreement from such Collection Bank relating thereto;

 

provided, however, that the Seller may make changes in instructions to Obligors
regarding payments if such new instructions require such Obligor to make
payments to another existing lock-box or Collection Account that is subject to a
Collection Account Agreement then in effect.

 

(c) Modifications to Invoices and Credit and Collection Policy. The Seller will
not make any change to the Credit and Collection Policy which would be
reasonably likely to adversely affect the collectibility of any material portion
of the Receivables or decrease the credit quality of any newly created
Receivables. Except as provided in Section 6.2(c), the Seller, acting as
Servicer or otherwise, will not extend, amend or otherwise modify the terms of
any Receivable or any Invoice related thereto other than in accordance with the
Credit and Collection Policy.

 

(d) Sales, Liens, Etc. The Seller shall not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to any Receivable,
Related Security or Collections, or upon or with respect to any Invoice under
which any Receivable arises, or any lock-box or Collection Account or assign any
right to receive income in respect thereof (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and the Seller shall defend the right, title
and interest of the Agents and the Purchasers in, to and under

 

28



--------------------------------------------------------------------------------

any of the foregoing property, against all claims of third parties claiming
through or under the Seller or any Originator.

 

(e) Nature of Business; Other Agreements; Other Indebtedness. The Seller shall
not engage in any business or activity of any kind or enter into any transaction
or indenture, mortgage, instrument, agreement, contract, lease or other
undertaking other than the transactions contemplated and authorized by this
Agreement and the Sale Agreement. Without limiting the generality of the
foregoing, the Seller shall not create, incur, guarantee, assume or suffer to
exist any indebtedness or other liabilities, whether direct or contingent, other
than:

 

(i) as a result of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,

 

(ii) the incurrence of obligations under this Agreement,

 

(iii) the incurrence of obligations, as expressly contemplated in the Sale
Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Sale Agreement, and

 

(iv) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated in Section 5.1(k) of this Agreement.

 

In the event the Seller shall at any time borrow a “Subordinated Loan” under the
Sale Agreement, the obligations of the Seller in connection therewith shall be
subordinated to the obligations of the Seller to the Purchasers and the Agents
under this Agreement, on such terms as shall be satisfactory to the
Administrative Agent. Seller shall not pay any debt or expense of any Originator
and shall not hold itself or its credit out as being available to pay, and shall
not guarantee or secure with Seller’s assets the payment of, any debt or expense
of any Originator.

 

(f) Amendments to Sale Agreement. The Seller shall not, without the prior
written consent of the Agents:

 

(i) cancel or terminate the Sale Agreement,

 

(ii) give any consent to or waiver of (or take any action having the same effect
on) any provision of the Sale Agreement,

 

(iii) waive any default, action, omission or breach under the Sale Agreement, or
otherwise grant any indulgence thereunder, or

 

(iv) amend, supplement or otherwise modify any of the terms of the Sale
Agreement.

 

(g) Amendments to Corporate Documents. The Seller shall not amend its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 5.1(k) of this Agreement.

 

29



--------------------------------------------------------------------------------

(h) Merger. The Seller shall not merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions, and except as otherwise contemplated herein) all or
substantially all of its assets (whether now owned or hereafter acquired) to, or
acquire all or substantially all of the assets of, any Person.

 

(i) Restricted Junior Payments. The Seller shall not make any Restricted Junior
Payment if a Servicer Default or Potential Servicer Default exists or would
result therefrom.

 

ARTICLE VI

ADMINISTRATION AND COLLECTION

 

Section 6.1. Designation of Servicer.

 

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 6.1. The Seller is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Co-Agents may at any time designate as Servicer any
Person to succeed the Seller or any successor Servicer.

 

(b) The Seller is permitted to delegate, and the Seller hereby advises the
Purchasers and the Agents that it has delegated, to each of the Originators, as
subservicers of the Servicer, certain of its duties and responsibilities as
Servicer hereunder in respect of the Receivables transferred by such Originator
to the Seller. Notwithstanding the foregoing, (i) the Seller shall be and remain
primarily liable to the Agents and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agents, the LC Issuer and the Purchasers shall be entitled to deal
exclusively with the Seller in matters relating to the discharge by the Servicer
of its duties and responsibilities hereunder, and the Agents, the LC Issuer and
the Purchasers shall not be required to give notice, demand or other
communication to any Person other than the Seller in order for communication to
the Servicer and its subservicer or other delegate in respect thereof to be
accomplished. The Seller, at all times that it is the Servicer, shall be
responsible for providing its subservicer or other delegate with any notice
given under this Agreement.

 

(c) Without the prior written consent of each of the Co-Agents of the Conduit
Groups, (i) the Seller shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than each Originator, and then
such delegation shall be limited to the activities of Servicer hereunder as the
same may relate to the Receivables originated by such Originator, and (ii) no
Originator shall be permitted to further delegate to any other Person any of the
duties or responsibilities of the Servicer delegated to it by the Seller. If at
any time the Co-Agents of the Conduit Groups shall designate as Servicer any
Person other than the Seller, all duties and responsibilities theretofore
delegated by the Seller to the Originators may, at the discretion of the
Co-Agents of the Conduit Groups, be terminated forthwith on notice given by such
Co-Agents to the Seller.

 

Section 6.2. Duties of Servicer.

 

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with

 

30



--------------------------------------------------------------------------------

applicable laws, rules and regulations, with reasonable care and diligence, and
in accordance with the applicable Invoices and the Credit and Collection Policy.

 

(b) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article I. The Servicer shall set aside and
hold in trust for the account of the Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Section 1.4. The
Servicer shall upon the request of the Administrative Agent after the occurrence
of the Amortization Date, segregate, in a manner acceptable to the
Administrative Agent, all cash, checks and other instruments received by it from
time to time constituting Collections from the general funds of the Servicer or
the Seller prior to the remittance thereof in accordance with Section 1.4. If
the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers on the first Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

 

(c) The Servicer, may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer may determine to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Agents or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, from and
after the occurrence of a Servicer Default, the Co-Agents shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

 

(d) The Servicer shall hold in trust for the Seller and the Purchasers, in
accordance with their respective interests in the Receivables, all Records that
evidence or relate to the Receivables, the related Invoices and Related Security
or that are otherwise necessary or desirable to collect the Receivables and
shall, as soon as practicable upon demand of the Administrative Agent, deliver
or make available to the Administrative Agent all such Records, (x) if such
demand is made at any time prior to the replacement of the Seller as Servicer
hereunder, at the chief executive office of each Originator and (y) if such
demand is made at any time after the replacement of the Seller as Servicer
hereunder, to such location as the Administrative Agent may designate in
writing. The Servicer shall, as soon as practicable following receipt thereof,
turn over to the Seller (i) that portion of Collections of Receivables
representing the Seller’s undivided fractional ownership interest therein, less,
in the event the Seller is not the Servicer, all reasonable out-of-pocket costs
and expenses of the Servicer of servicing, administering and collecting the
Receivables, and (ii) any cash collections or other cash proceeds received with
respect to indebtedness not constituting Receivables. The Servicer shall, from
time to time at the request of any Purchaser, furnish to the Purchasers
(promptly after any such request) a calculation of the amounts set aside for the
Purchasers pursuant to Section 1.4.

 

(e) Any payment by an Obligor in respect of any indebtedness owed by it to the
Seller shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of

 

31



--------------------------------------------------------------------------------

any Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 6.3. Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the Collection Banks a Collection Notice under
any Collection Account Agreement. The Seller hereby transfers to the
Administrative Agent for the benefit of the Groups, effective when the
Administrative Agent (at the direction of any Co-Agent) delivers such notice,
the exclusive ownership and control of the Collection Accounts. In case any
authorized signatory of the Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. The Seller hereby authorizes the Administrative Agent,
and agrees that the Administrative Agent shall be entitled to (i) endorse the
Seller’s name on checks and other instruments representing Collections, (ii)
enforce the Receivables, the related Invoices and the Related Security and (iii)
take such action as shall be necessary or desirable to cause all cash, checks
and other instruments constituting Collections of Receivables to come into the
possession of the Administrative Agent rather than the Seller.

 

Section 6.4. Responsibilities of the Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer or the Seller from any of their duties
or obligations with respect to any Receivables or under the related Invoices.
The Purchasers shall have no obligation or liability with respect to any
Receivables or related Invoices, nor shall any of them be obligated to perform
the obligations of the Seller.

 

Section 6.5. Reports. On the 15th day of each month (or, if such date is not a
Business Day, the next following Business Day), and at such other times as any
Agent shall request, the Servicer shall prepare and forward to the Agents a
Monthly Report. Promptly following any request therefor by any Agent, the Seller
shall prepare and provide to the Agents a listing by Obligor of all Receivables
together with an aging of such Receivables.

 

ARTICLE VII

SERVICER DEFAULTS

 

Section 7.1. Servicer Defaults. The occurrence of any one or more of the
following events shall constitute a Servicer Default:

 

(a) The Servicer or the Seller shall fail (i) to make when due any payment or
deposit required hereunder, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) and such failure shall remain unremedied for five (5) Business Days
following the earlier to occur of (A) written notice thereof by any Agent or the
LC Issuer to the Servicer or the Seller, as applicable, or (B) the Servicer’s or
the Seller’s actual knowledge of such failure.

 

(b) Any representation, warranty, certification or statement made by the Seller,
the Servicer or an Originator in this Agreement, any other Transaction Document
or in any other

 

32



--------------------------------------------------------------------------------

document delivered pursuant hereto shall prove to have been incorrect in any
material respect when made or deemed made.

 

(c) (i) The Seller or the Servicer shall generally not pay its debts as such
debts become due or shall admit in writing its inability to pay its debts
generally or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Seller or the Servicer
seeking to adjudicate it bankrupt or insolvent, or seeking liquidation, winding
up, reorganization, arrangement, adjustment, protection, relief or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
any substantial part of its property, or (ii) the Seller or any Servicer shall
take any corporate action to authorize any of the actions set forth in clause
(i) above in this subsection (c).

 

(d) As at the end of any Calculation Period:

 

(i) the average of the Delinquency Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 2.50%;

 

(ii) the average of the Dilution Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 9.50%; or

 

(iii) the average of the Default Ratios for each of the three consecutive
Calculation Periods then most recently ended shall exceed 2.25%.

 

(e) Any Originator (i) shall fail to perform or observe any term, covenant or
agreement contained in any other Transaction Document, or (ii) shall for any
reason cease to transfer, or cease to have the legal capacity or otherwise be
incapable of transferring, Receivables to the Seller, as purchaser under the
Sale Agreement, or any “Event of Default” or “Potential Event of Default” shall
occur under the Sale Agreement.

 

(f) The Effective Receivable Interest hereunder shall at any time exceed 100%.

 

(g) A Change of Control shall occur.

 

(h) A “Default” or an “Event of Default” under and as defined in that certain
Amended and Restated Credit Agreement dated as of May 19, 2005 among Yellow
Roadway Corporation, certain of its Canadian and United Kingdom Affiliates, the
lenders party thereto, JPMorgan Chase Bank, Toronto Branch, as Canadian Agent,
J.P. Morgan Europe Limited, as “UK Agent,” and JPMorgan Chase Bank, N.A., as
“Administrative Agent” thereunder, as amended, modified or replaced from time to
time (the “Yellow Roadway Credit Agreement”), shall occur and be continuing;
provided, however, that any Servicer Default arising under this Section 7.1(h)
shall be deemed automatically waived if and to the extent that any “Default” or
“Event of Default” under the Yellow Roadway Credit Agreement is waived in
accordance with the terms thereof.

 

(i) Any Level II Trigger Event shall occur.

 

33



--------------------------------------------------------------------------------

Section 7.2. Remedies.

 

(a) Optional Liquidation. Upon the occurrence of a Servicer Default (other than
a Servicer Default described in Section 7.1(c)), the Administrative Agent shall,
at the request, or may with the consent, of the Required Co-Agents, by notice to
the Seller declare the Amortization Date to have occurred, the Liquidation
Period to have commenced, the LC Issuer’s obligation to issue Letters of Credit
to have terminated, and/or the LC Obligations to be immediately due and payable.

 

(b) Automatic Liquidation. Upon the occurrence of a Servicer Default described
in Section 7.1(c), the Amortization Date shall occur, the Liquidation Period
shall commence automatically, the LC Issuer’s obligation to issue Letters of
Credit shall automatically be terminated, and the LC Obligations shall
automatically become immediately due and payable without any election or action
on the part of the Administrative Agent or the LC Issuer.

 

(c) Cash-Collateralization of LC Obligations. Upon acceleration of the LC
Obligations pursuant to Section 7.2(a) or 7.2(b), Seller shall be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the LC Issuer, an amount equal to all Reimbursement Obligations then
outstanding, together with accrued and unpaid Interest and L/C Fees thereon, and
to deposit into the Letter of Credit Collateral Account an amount equal to the
Aggregate Face Amount Outstanding, together with an amount equal to the L/C Fees
that will accrue thereon through the expiry date of each Letter of Credit. The
LC Issuer may at any time or from time to time after funds are deposited in the
Letter of Credit Collateral Account, apply such funds to the payment of draws
under outstanding Letters of Credit and any other amounts as shall from time to
time have become due and payable by Seller to the LC Issuer under the
Transaction Documents. After all of the LC Obligations have been indefeasibly
paid in full and the obligation of the LC Issuer to issue Letters of Credit has
been terminated, any funds remaining in the Letter of Credit Collateral Account
shall be returned by the LC Issuer to Seller or paid to whomever may be legally
entitled thereto at such time.

 

(d) Additional Remedies. Upon the occurrence of the Amortization Date pursuant
to this Section 7.2, no Purchases or Reinvestments thereafter will be made, no
Letters of Credit will be issued, and the Administrative Agent, on behalf of the
Purchasers and the LC Issuer, shall have, in addition to all other rights and
remedies under this Agreement or otherwise, all other rights and remedies
provided under the UCC of each applicable jurisdiction and other applicable
laws, which rights shall be cumulative.

 

ARTICLE VIII

INDEMNIFICATION

 

Section 8.1. Indemnities by the Seller. Without limiting any other rights which
any Agent, the LC Issuer or any Purchaser may have hereunder or under applicable
law, the Seller hereby agrees to indemnify the LC Issuer, the Agents and the
Purchasers and their respective officers, directors, agents and employees (each,
an “Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the LC Issuer,
an Agent or such Purchaser) and disbursements (all of the foregoing being

 

34



--------------------------------------------------------------------------------

collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, excluding, however:

 

(a) Indemnified Amounts to the extent final judgment of a court of competent
jurisdiction holds such Indemnified Amounts resulted from gross negligence or
willful misconduct on the part of the Indemnified Party seeking indemnification;

 

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables which are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

 

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the Intended Characterization; or

 

(d) Indemnified Amounts arising from the LC Issuer’s failure to pay under any
Letter of Credit after the presentation to it of a request strictly complying
with the terms and conditions of such Letter of Credit;

 

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or the Servicer or limit the recourse of the Agents, the
LC Issuer or the Purchasers to the Seller or Servicer for amounts otherwise
specifically provided to be paid by the Seller or the Servicer under the terms
of this Agreement. Without limiting the generality of the foregoing
indemnification, the Seller shall indemnify the LC Issuer, the Agents and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to the Seller or the Servicer) relating to or
resulting from:

 

(i) any representation or warranty made by the Seller, an Originator or the
Servicer (or any officers of the Seller, an Originator or the Servicer) under or
in connection with this Agreement, any other Transaction Document, any Monthly
Report or any other information or report delivered by the Seller, an Originator
or the Servicer pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

 

(ii) the failure by the Seller, an Originator or the Servicer to comply with any
applicable law, rule or regulation with respect to any Receivable or Invoice
related thereto, or the nonconformity of any Receivable or Invoice included
therein with any such applicable law, rule or regulation;

 

(iii) any failure of the Seller, an Originator or the Servicer to perform its
duties or obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

 

35



--------------------------------------------------------------------------------

(iv) any products liability or similar claim arising out of or in connection
with merchandise, insurance or services which are the subject of any Invoice;

 

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of any Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Invoice not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

 

(vi) the commingling of Collections of Receivables at any time with other funds;

 

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby or thereby, the use of the proceeds of a purchase, the ownership of the
Receivable Interests or any other investigation, litigation or proceeding
relating to the Seller or an Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby or thereby;

 

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

 

(ix) a Servicer Default described in Section 7.1(c);

 

(x) the failure to vest and maintain vested in the Administrative Agent, for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim, or the
failure to vest and maintain vested in the Administrative Agent, for the benefit
of the LC Issuer and the Purchasers, a first priority perfected security
interest in the Receivables, the Related Security and the Collections;

 

(xi) any failure of the Seller to give reasonably equivalent value to the
applicable Originator under the Sale Agreement in consideration of the transfer
by such Originator of any Receivable, or any attempt by any Person to void any
such transfer under statutory provisions or common law or equitable action,
including, without limitation, any provision of the Bankruptcy Code; or

 

(xii) the LC Issuer’s issuance of any Letter of Credit which specifies that the
term “Beneficiary” included therein includes any successor by operation of law
of the named Beneficiary, but which Letter of Credit does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal

 

36



--------------------------------------------------------------------------------

document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary.

 

Section 8.2. Increased Cost and Reduced Return.

 

(a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change therein in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) which subjects any Funding Source to any charge or withholding on
or with respect to any Funding Agreement or a Funding Source’s obligations under
a Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source) or (ii) which imposes, modifies or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a Funding Source pursuant to a Funding Agreement
or (iii) which imposes any other condition the result of which is to increase
the cost to a Funding Source of performing its obligations under a Funding
Agreement, or to reduce the rate of return on a Funding Source’s capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
applicable Co-Agent, the Seller shall pay to such Co-Agent, for the benefit of
the relevant Funding Source, such amounts charged to such Funding Source or
compensate such Funding Source for such reduction. For the avoidance of doubt,
if FASB Interpretation No. 46, or any other change in accounting standards or
the issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
any Conduit or the Seller with the assets and liabilities of any Agent, any
Person or any other Funding Source, such event shall constitute a circumstance
on which such Funding Source may base a claim for reimbursement under this
Section.

 

(b) Payment of any sum pursuant to Section 8.2(a) shall be made by the Seller to
the applicable Co-Agent, for the benefit of the relevant Funding Source, not
later than ten (10) days after any such demand is made. A certificate of any
Funding Source, signed by an authorized officer claiming compensation under this
Section 8.2 and setting forth the additional amount to be paid for its benefit
and explaining the manner in which such amount was determined shall be
conclusive evidence of the amount to be paid, absent manifest error.

 

Section 8.3. Costs and Expenses Relating to this Agreement. The Seller shall pay
to the Agents and the LC Issuer, on demand, all reasonable costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
reasonable cost of the Agents’ auditor auditing the books, records and

 

37



--------------------------------------------------------------------------------

procedures of the Seller, reasonable fees and out-of-pocket expenses of legal
counsel for the Agents, the LC Issuer and the Purchasers (which such counsel may
be employees of an Agent, the LC Issuer or a Purchaser) with respect thereto and
with respect to advising the Agents, the LC Issuer and the Purchasers as to
their respective rights and remedies under this Agreement. The Seller shall pay
to the Agents and the LC Issuer, on demand, any and all reasonable costs and
expenses of the Agents, the LC Issuer and the Purchasers, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following a Servicer Default.

 

ARTICLE IX

THE AGENTS

 

Section 9.1. Appointment.

 

(a) USF Assurance hereby irrevocably designates and appoints itself as USFA
Agent hereunder and under the other Transaction Documents to which the USFA
Agent is a party, and authorizes the USFA Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the USFA Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each member of the Three Pillars Group hereby
irrevocably designates and appoints STCM as Three Pillars Agent hereunder and
under the other Transaction Documents to which the Three Pillars Agent is a
party, and authorizes the Three Pillars Agent to take such action on its behalf
under the provisions of the Transaction Documents and to exercise such powers
and perform such duties as are expressly delegated to the Three Pillars Agent by
the terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each member of the Blue Ridge Group hereby
irrevocably designates and appoints Wachovia Bank, National Association as Blue
Ridge Agent hereunder and under the other Transaction Documents to which the
Blue Ridge Agent is a party, and authorizes the Blue Ridge Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Blue Ridge Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of the Falcon
Group hereby irrevocably designates and appoints JPMorgan Chase as Falcon Agent
hereunder and under the other Transaction Documents to which the Falcon Agent is
a party, and authorizes the Falcon Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Falcon Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the Amsterdam Group hereby irrevocably
designates and appoints ABN AMRO as Amsterdam Agent hereunder and under the
other Transaction Documents to which the Amsterdam Agent is a party, and
authorizes the Amsterdam Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Amsterdam Agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Purchasers, the LC Issuer and the Co-Agents
hereby irrevocably designates and appoints JPMorgan Chase Bank, N.A. as

 

38



--------------------------------------------------------------------------------

Administrative Agent hereunder and under the Transaction Documents to which the
Administrative Agent is a party, and authorizes the Administrative Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Administrative Agent by the terms of the Transaction Documents, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any
Purchaser or the LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Agent
shall be read into any Transaction Document or otherwise exist against such
Agent.

 

(b) The provisions of this Article IX are solely for the benefit of the Agents,
the LC Issuer and the Purchasers, and neither the Seller nor the Servicer shall
have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Article IX, except that this Article IX shall not affect any
obligations which any of the Agents or Purchasers may have to either the Seller
or the Servicer under the other provisions of this Agreement.

 

(c) In performing its functions and duties hereunder, (i) the Blue Ridge Agent
shall act solely as the agent of the members of the Blue Ridge Group and does
not assume and shall not be deemed to have assumed any obligation or
relationship of trust or agency with or for the Seller or the Servicer or any of
their respective successors and assigns, (ii) the Three Pillars Agent shall act
solely as the agent of the members of the Three Pillars Group and does not
assume and shall not be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or the Servicer or any of their
respective successors and assigns, (iii) the Falcon Agent shall act solely as
the agent of the members of the Falcon Group and does not assume and shall not
be deemed to have assumed any obligation or relationship of trust or agency with
or for either the Seller or the Servicer or any of their respective successors
and assigns, (iv) the Amsterdam Agent shall act solely as the agent of the
members of the Amsterdam Group and does not assume and shall not be deemed to
have assumed any obligation or relationship of trust or agency with or for
either the Seller or the Servicer or any of their respective successors and
assigns, and (v) the Administrative Agent shall act solely as the agent of the
Co-Agents and the Purchasers and does not assume and shall not be deemed to have
assumed any obligation or relationship of trust or agency with or for the Seller
or the Servicer or any of their respective successors and assigns.

 

Section 9.2. Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 

Section 9.3. Exculpatory Provisions. None of the Agents nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them or any Person described in
Section 9.2 under or in connection with this Agreement (except for its, their or
such Person’s own bad faith, gross negligence or willful misconduct), or (ii)
responsible in any manner to the LC Issuer, any of the Purchasers or other
Agents for any recitals, statements, representations or warranties made by the
Seller contained in

 

39



--------------------------------------------------------------------------------

this Agreement or in any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of either the Seller or the Servicer to perform its
respective obligations hereunder, or for the satisfaction of any condition
specified in Article IV, except receipt of items required to be delivered to
such Agent. None of the Agents shall be under any obligation to the LC Issuer,
any other Agent or any Purchaser to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the Seller
or the Servicer. This Section 9.3 is intended solely to govern the relationship
between the Agents, on the one hand, and the LC Issuer and Purchasers, on the
other.

 

Section 9.4. Reliance by Agents.

 

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telecopy or telex message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including, without limitation, counsel
to the Seller or the Servicer), independent accountants and other experts
selected by such Agent. Each of the Agents shall in all cases be fully justified
in failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of such of the members of its Group, as it shall determine
to be appropriate under the relevant circumstances, or it shall first be
indemnified to its satisfaction by the Committed Purchasers in its Group against
any and all liability, cost and expense which may be incurred by it by reason of
taking or continuing to take any such action.

 

(b) Any action taken by any of the Agents in accordance with Section 9.4(a)
shall be binding upon all of the Agents, the LC Issuer and the Purchasers.

 

Section 9.5. Notice of Seller Defaults. None of the Agents shall be deemed to
have knowledge or notice of the occurrence of any Servicer Default or Potential
Servicer Default unless such Agent has received notice from another Agent, a
Purchaser, the LC Issuer, the Seller or the Servicer referring to this
Agreement, stating that a Servicer Default or Potential Servicer Default has
occurred hereunder and describing such Servicer Default or Potential Servicer
Default. In the event that any of the Agents receives such a notice, it shall
promptly give notice thereof to the Purchasers, the LC Issuer and the other
Agents. The Administrative Agent shall take such action with respect to such
Servicer Default or Potential Servicer Default as shall be directed by any of
the Co-Agents (other than the USFA Agent), provided that the Administrative
Agent is indemnified to its satisfaction by such Co-Agent and, if applicable,
the Committed Purchasers in its Group against any and all liability, cost and
expense which may be incurred by it by reason of taking any such action and
provided, further, that in no event shall the USFA Agent be entitled to instruct
the Administrative Agent pursuant to this sentence.

 

Section 9.6. Non-Reliance on Other Agents and Purchasers. Each of the LC Issuer
and the Purchasers expressly acknowledges that none of the Agents, nor any of
the

 

40



--------------------------------------------------------------------------------

Agents’ respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
any of the Agents hereafter taken, including, without limitation, any review of
the affairs of the Seller, the Servicer or the Originators, shall be deemed to
constitute any representation or warranty by such Agent. Each of the LC Issuer
and the Purchasers also represents and warrants to the Agents and the other
Purchasers that it has, independently and without reliance upon any such Person
(or any of their Affiliates) and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Seller, the Servicer and the Originators and made its
own decision to enter into this Agreement. Each of the LC Issuer and the
Purchasers also represents that it will, independently and without reliance upon
the Agents or any other Purchaser, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, prospects, financial and other
condition and creditworthiness of the Seller, the Servicer and the Originators.
The Agents, the Purchasers, the LC Issuer and their respective Affiliates, shall
have no duty or responsibility to provide any party to this Agreement with any
credit or other information concerning the business, operations, property,
prospects, financial and other condition or creditworthiness of the Seller, the
Servicer and the Originators which may come into the possession of such Person
or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates, except that each of the Agents shall promptly
distribute to the LC Issuer, the other Agents and the Purchasers, copies of
financial and other information expressly provided to it by either of the Seller
or the Servicer pursuant to this Agreement.

 

Section 9.7. Indemnification of Agents. Each of the Committed Purchasers hereby
agrees to indemnify (a) its applicable Co-Agent, (b) the Administrative Agent,
(c) the LC Issuer, and (d) the officers, directors, employees, representatives
and agents of each of the foregoing (to the extent not reimbursed by the Seller
or the Servicer and without limiting the obligation of the Seller or the
Servicer to do so), ratably in accordance with their respective Commitments,
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever (including, without limitation, the reasonable fees
and disbursements of counsel for such Co-Agent, the Administrative Agent, the LC
Issuer or such Person in connection with any investigative, administrative or
judicial proceeding commenced or threatened, whether or not such Co-Agent, the
Administrative Agent, the LC Issuer or such Person shall be designated a party
thereto) that may at any time be imposed on, incurred by or asserted against
such Co-Agent, the Administrative Agent, the LC Issuer or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful misconduct of such
Co-Agent, the Administrative Agent, the LC Issuer or such Person as finally
determined by a court of competent jurisdiction).

 

Section 9.8. Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its Affiliates may make loans to, accept deposits from
and generally

 

41



--------------------------------------------------------------------------------

engage in any kind of business with the Seller, the Servicer, the Originators
and their Affiliates as though such Agent were not an Agent hereunder. With
respect to its Receivable Interests, if any, pursuant to this Agreement, each of
the Agents shall have the same rights and powers under this Agreement as any
Purchaser and may exercise the same as though it were not an Agent, and the
terms “Committed Purchaser,” “Committed Purchasers,” “Purchaser” and
“Purchasers” shall include each of the Agents in their individual capacities.

 

Section 9.9. UCC Filings. Each of the Co-Agents and the Purchasers hereby
expressly recognizes and agrees that the Administrative Agent may be listed as
the assignee or secured party of record on the various UCC filings required to
be made under the Transaction Documents in order to perfect their respective
interests in the Receivables, the Collections, each Collection Account and all
Related Security, that such listing shall be for administrative convenience only
in creating a record or nominee holder to take certain actions hereunder on
behalf of the Purchasers and the LC Issuer and that such listing will not affect
in any way the status of the Purchasers and the LC Issuers as the true parties
in interest with respect to the collateral covered thereby. In addition, such
listing shall impose no duties on the Administrative Agent other than those
expressly and specifically undertaken in accordance with this Article IX. The
Administrative Agent, on behalf of the Committed Purchasers, hereby appoints the
LC Issuer as its agent for purposes of perfecting any security interest in cash
collateral pledged to secure the LC Obligations or any Committed Purchaser’s
obligation to participate therein, and the LC Issuer hereby accepts such
appointment.

 

Section 9.10. Successor Agents. If any Agent or its holding company is merged
with or into any other Person, such Agent may, upon five days’ notice to the
Seller and the other Agents, assign its rights and obligations hereunder to the
survivor of such merger or any of its bank Affiliates, in each case, provided
that both Standard & Poor’s and Moody’s Investors Service, Inc. have approved
the proposed assignee or one of its Affiliates as the successor administrator of
such Agent’s Conduit. After the effectiveness of any assigning Agent’s
assignment hereunder, the assigning Agent shall be discharged from its duties
and obligations hereunder and under the other Transaction Documents and the
provisions of this Article IX and Article VIII shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was an Agent under this Agreement and under the other Transaction Documents.

 

ARTICLE X

ASSIGNMENTS; PARTICIPATIONS

 

Section 10.1. Assignments. Subject, in each of the following cases, to Section
10.3:

 

(a) Each of the parties hereby agrees and consents to the complete or partial
assignment by each Conduit of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to (i) its Committed
Purchasers pursuant to its Liquidity Agreement, and (ii) another special purpose
asset-backed commercial paper issuer administered by a Co-Agent or one of its
Affiliates. Upon each such assignment pursuant to this Section 10.1(a), such
Conduit shall be released from its obligations so assigned. Further, each of the
other parties hereby agrees that any assignee of a Conduit of this Agreement or
all or any of its

 

42



--------------------------------------------------------------------------------

Receivable Interests shall have all of the rights and benefits under this
Agreement as if references to such Conduit or to a “Purchaser” explicitly
referred to such assignee, and no such assignment shall in any way impair the
rights and benefits of such Conduit hereunder.

 

(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (“Purchasing Committed Purchasers”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
in a form and substance satisfactory to the applicable Co-Agent (the “Assignment
Agreement”), executed by such Purchasing Committed Purchaser and such selling
Committed Purchaser. The consent of (i) the applicable Conduit and (ii) provided
no Servicer Default or Potential Servicer Default exists and is continuing, the
Seller (which consent of the Seller shall not be unreasonably withheld or
delayed), shall be required prior to the effectiveness of any such assignment.
Each assignee of a Committed Purchaser must have a short-term debt rating of A-1
or better by Standard & Poor’s and P-1 by Moody’s Investors Service, Inc. and
must agree to deliver to the applicable Co-Agent, promptly following any request
therefor by such Co-Agent or its Conduit, an enforceability opinion in form and
substance satisfactory to such Co-Agent and Conduit. Upon delivery of the
executed Assignment Agreement to the applicable Co-Agent, such selling Committed
Purchaser shall be released from its obligations hereunder to the extent of such
assignment. Thereafter the Purchasing Committed Purchaser shall for all purposes
be a Committed Purchaser party to this Agreement and shall have all the rights
and obligations of a Committed Purchaser under this Agreement to the same extent
as if it were an original party hereto and no further consent or action by the
Seller, the Purchasers or the Agents shall be required.

 

(c) Each of the parties hereby agrees and consents to the complete or partial
assignment by USF Assurance of all or any portion of its rights under, interest
in, title to and obligations under this Agreement to any Person to whom the
Administrative Agent gives its prior written consent (which consent shall not be
unreasonably withheld or delayed). Upon each such assignment pursuant to this
Section 10.1(c), USF Assurance shall be released from its obligations so
assigned. Further, each of the other parties hereby agrees that any assignee of
USF Assurance of this Agreement or all or any of its Receivable Interests shall
have all of the rights and benefits under this Agreement as if references to USF
Assurance or to a “Purchaser” explicitly referred to such assignee.

 

(d) The Seller shall not have the right to assign its rights or obligations
under this Agreement.

 

Section 10.2. Participations. Subject to Section 10.3, any Committed Purchaser
may, in the ordinary course of its business at any time sell to one or more
Persons (each, a “Participant”) participating interests in its Pro Rata Share of
the Receivable Interests of the Committed Purchasers or any other interest of
such Committed Purchaser hereunder. Notwithstanding any such sale by a Committed
Purchaser of a participating interest to a Participant, such Committed
Purchaser’s rights and obligations under this Agreement shall remain unchanged,
such Committed Purchaser shall remain solely responsible for the performance of
its obligations hereunder, and the Seller, the Conduits and the Agents shall
continue to deal solely and directly with such Committed Purchaser in connection
with such Committed Purchaser’s rights and obligations under this Agreement.
Each Committed Purchaser

 

43



--------------------------------------------------------------------------------

agrees that any agreement between such Committed Purchaser and any such
Participant in respect of such participating interest shall not restrict such
Committed Purchaser’s right to agree to any amendment, supplement, waiver or
modification to this Agreement, except for any amendment, supplement, waiver or
modification described in clause (i) of Section 11.1(b).

 

Section 10.3. Limitation on USF Assurance Investment. Notwithstanding the
foregoing, no Purchaser may assign or sell or transfer any participation in any
of its interests hereunder to USF Assurance, and USF Assurance may not assign or
sell or transfer any participation in any of its interests hereunder to any
other Purchaser, unless after giving effect to such assignment, sale or
transfer, if any Purchaser other than USF Assurance holds a Receivable Interest
at such time or will hold a Receivable Interest after giving effect to such
assignment, sale or transfer, the aggregate Capital of the Purchasers other than
USF Assurance (which have not been participated to USF Assurance) exceeds 50% of
the aggregate Capital of all Purchasers.

 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1. Waivers and Amendments.

 

(a) No failure or delay on the part of any party hereto in exercising any power,
right or remedy under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or remedy preclude
any other further exercise thereof or the exercise of any other power, right or
remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b) Except as set forth in Section 7.1(h), no provision of this Agreement may be
amended, supplemented, modified or waived except in writing in accordance with
the provisions of this Section 11.1(b). Each of the Co-Agents shall be
responsible for determining what consents, if any, it must obtain from the
members of its Group before entering into any amendment, supplement,
modification or waiver of the Transaction Documents except that the USFA Group
shall not be entitled to vote on any amendment, supplement, modification or
waiver at any time. Neither this Agreement nor any other Transaction Document
nor any provision hereof or thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Seller and
the Required Co-Agents or by the Seller and the Administrative Agent with the
consent of the Required Co-Agents; provided that no such agreement shall,
provided, however, that no such modification or waiver shall:

 

(i) without the consent of each affected Purchaser, (A) extend the Stated
Liquidity Termination Date or the date of any payment or deposit of Collections
by the Seller or the Servicer, (B) reduce the rate or extend the time of payment
of Discount (or any component thereof), (C) reduce any fee payable to any Agent
for the benefit of such Purchaser, (D) except pursuant to Article X hereof,
change the amount of the Capital of any Purchaser, a Committed Purchaser’s Pro
Rata Share

 

44



--------------------------------------------------------------------------------

or a Committed Purchaser’s Commitment, (E) amend, modify or waive any provision
of the definition of Required Co-Agents or this Section 11.1(b), (F) consent to
or permit the assignment or transfer by the Seller of any of its rights and
obligations under this Agreement, (G) change the definition of “Eligible
Receivable,” “Discount Reserve,” “Loss Reserve Percentage,” “Aggregate Reserve
Percentage” or “Default Ratio,” or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner which would circumvent the intention of the
restrictions set forth in such clauses; or

 

(ii) without the written consent of the applicable Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent; or

 

(iii) without the written consent of the LC Issuer, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of the LC Issuer.

 

Notwithstanding the foregoing, without the consent of the Seller, the Agents may
enter into amendments to modify any of the terms or provisions of Article IX,
Article X (other than provisions requiring the consent of Seller to any
assignment) or Section 11.13 provided that such amendment has no negative impact
upon the Seller. Any modification or waiver made in accordance with this Section
11.1 shall apply to each of the Purchasers equally and shall be binding upon the
Seller, the LC Issuer, the Servicer, the Purchasers and the Agents.

 

Section 11.2. Notices.

 

(a) Except as provided in subsection (b) below, all communications and notices
provided for hereunder shall be in writing (including bank wire, telecopy or
electronic facsimile transmission or similar writing) and shall be given to the
other parties hereto at their respective addresses or telecopy numbers set forth
on the signature pages hereof. All such communications and notices shall, when
mailed, telecopied, telegraphed, telexed or cabled, be effective when received
through the mails, transmitted by telecopy, delivered to the telegraph company,
confirmed by telex answerback or delivered to the cable company, respectively,
except that communications and notices to any of the Agents, the LC Issuer or
Purchasers pursuant to Article I shall not be effective until received by the
intended recipient.

 

(b) The Seller hereby authorizes each of the Agents to effect Purchases and
Tranche Period and Discount Rate selections based on telephonic notices made by
any Person whom such Agent in good faith believes to be acting on behalf of the
Seller. The Seller agrees to deliver promptly to each applicable Agent a written
confirmation of each telephonic notice signed by an authorized officer of the
Seller. However, the absence of such confirmation shall not affect the validity
of such notice. If the written confirmation differs from the action taken by any
Agent, the records of such Agent shall govern absent manifest error.

 

Section 11.3. Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to

 

45



--------------------------------------------------------------------------------

such Purchaser (other than payments received pursuant to Section 8.2 or 8.3) in
a greater proportion than that received by any other Purchaser entitled to
receive a ratable share of such Aggregate Unpaids, such Purchaser agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Aggregate Unpaids held by the other Purchasers so that after such
purchase each Purchaser will hold its ratable proportion of the Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

 

Section 11.4. Protection of Ownership Interests of the Purchasers.

 

(a) The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any Agent may reasonably request, to
perfect, protect or more fully evidence the Receivable Interests, or to enable
the Administrative Agent, on behalf of the Purchasers and the LC Issuer, to
exercise and enforce its rights and remedies hereunder. The Administrative Agent
may, or the Administrative Agent may direct the Seller to, notify the Obligors
of Receivables, at any time following the replacement of the Seller as Servicer
and at the Seller’s expense, of the ownership and security interests of the
Administrative Agent, on behalf of the Purchasers and the LC Issuer, under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. The Seller shall, at any Purchaser’s or the LC Issuer’s written
request, withhold the identity of such Purchaser or the LC Issuer in any such
notification.

 

(b) If the Seller or the Servicer fails to perform any of its obligations
hereunder, any of the Agents may (but shall not be required to) perform, or
cause performance of, such obligation; and such Agent’s costs and expenses
incurred in connection therewith shall be payable by the Seller (if the Servicer
that fails to so perform is the Seller or an Affiliate thereof) as provided in
Section 8.3, as applicable. The Seller and the Servicer each irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of the Seller and the Servicer
(i) to execute on behalf of the Seller as debtor (if required) and to file
financing statements necessary or desirable in the Administrative Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Administrative Agent, on behalf of the Purchasers and the LC
Issuer, in the Receivables and Related Security and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.

 

Section 11.5. Confidentiality.

 

(a) The Seller shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential
proprietary information with respect to the Agents and the Conduits and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions

 

46



--------------------------------------------------------------------------------

contemplated herein, except that the Seller and its officers and employees may
disclose such information to the Seller’s external accountants and attorneys and
as required by any applicable law or order of any judicial or administrative
proceeding. In addition, the Seller may disclose any such nonpublic information
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

 

(b) Anything herein to the contrary notwithstanding, the Seller hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Agents, the LC Issuer or the Purchasers by each other, (ii) by the Agents, the
LC Issuer or the Purchasers to any prospective or actual assignee or participant
of any of them or (iii) by the Co-Agents to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
any of the Conduits or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which any of the Co-Agents acts as
the administrator and to any officers, directors, employees, outside accountants
and attorneys of any of the foregoing, provided each such Person is informed of
the confidential nature of such information in a manner consistent with the
practice of the applicable Agent for the making of such disclosures generally to
Persons of such type. In addition, the Purchasers, the LC Issuer and the Agents
may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law).

 

Section 11.6. Bankruptcy Petition. Each of the Seller, the Agents, the LC Issuer
and the Committed Purchasers hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
senior indebtedness of each of the Conduits, it will not institute against, or
join any other Person in instituting against, such Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

 

Section 11.7. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any of the Agents, the LC
Issuer or the Purchasers, no claim may be made by the Seller, the Servicer or
any other Person against any of the Agents, the LC Issuer or Purchasers or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and the Seller hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor. .
Notwithstanding anything in this Agreement to the contrary, no Conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to it after paying or making provision for the
payment in full of its Commercial Paper. All payment obligations of each Conduit
hereunder are contingent on the availability to such Conduit of funds in excess
of the amounts necessary to pay in full when due its Commercial Paper; and each
of the other parties hereto agrees that it will not have a claim, as defined
under Section 101(5) of the Bankruptcy Code, if and to the extent that any such
payment obligation owed to it by such Conduit exceeds the amount available to
such Conduit to pay such amount after paying or making provision for the payment
in full of its Commercial Paper; provided

 

47



--------------------------------------------------------------------------------

however, that if any Conduit is unable to pay its full portion of the Purchase
Price for any Purchaser Interest, such Conduit’s Committed Purchasers shall make
that portion of the applicable Purchase. The provisions of this Section 11.7
will survive termination of this Agreement and payment in full of each Conduit’s
Commercial Paper.

 

Section 11.8. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

 

Section 11.9. CONSENT TO JURISDICTION. EACH OF USF ASSURANCE AND THE SELLER
HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY USF ASSURANCE OR THE SELLER PURSUANT TO THIS AGREEMENT, AND
EACH OF USF ASSURANCE AND THE SELLER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY
AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST THE SELLER OR USF ASSURANCE
IN THE COURTS OF ANY OTHER JURISDICTION WHEREIN ANY ASSETS OF THE SELLER, USF
ASSURANCE OR ANY ORIGINATOR MAY BE LOCATED. ANY JUDICIAL PROCEEDING BY THE
SELLER OR USF ASSURANCE AGAINST ANY AGENT, THE LC ISSUER OR PURCHASER OR ANY
AFFILIATE OF ANY AGENT OR PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY THE SELLER PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN THE BOROUGH OF MANHATTAN, STATE OF NEW YORK.

 

Section 11.10. WAIVER OF JURY TRIAL. EACH OF THE SELLER, THE AGENTS, THE LC
ISSUER AND THE PURCHASERS HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE SELLER PURSUANT TO THIS AGREEMENT
OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

Section 11.11. Integration; Survival of Terms. This Agreement, the Sale
Agreement, the Collection Account Agreements, the Liquidity Agreements and the
Fee Letters contain the final and complete integration of all prior expressions
by the parties hereto with respect to the subject matter hereof and shall
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof superseding all prior oral or written

 

48



--------------------------------------------------------------------------------

understandings. The provisions of Article VIII and Section 11.6 shall survive
any termination of this Agreement.

 

Section 11.12. Counterparts; Severability. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement. Any
provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Delivery of an executed counterpart via facsimile or
electronic mail with a .pdf attachment shall, to the fullest extent permitted by
applicable law, have the same force and effect as delivery of an executed
original counterpart.

 

Section 11.13. Co-Agent Roles.

 

(a) Each of the Falcon Committed Purchasers acknowledges that JPMorgan Chase and
certain of its Affiliates including Banc One Capital Markets, Inc. act, or may
in the future act, (i) as administrative agent for Falcon, (ii) as issuing and
paying agent for the Commercial Paper of Falcon, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper of Falcon,
and (iv) to provide other services from time to time for Falcon (collectively,
the “JPMorgan Chase Roles”). Without limiting the generality of this Section
11.13(a), each JPMorgan Chase Committed Purchaser hereby acknowledges and
consents to any and all JPMorgan Chase Roles and agrees that in connection with
any JPMorgan Chase Role, JPMorgan Chase may take, or refrain from taking, any
action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for Falcon, the giving of notice
of a purchase pursuant to the Falcon Liquidity Agreement.

 

(b) Each of the Blue Ridge Committed Purchasers acknowledges that Wachovia and
certain of its Affiliates including Wachovia Capital Markets, LLC act, or may in
the future act, (i) as administrative agent for Blue Ridge, (ii) as issuing and
paying agent for the Commercial Paper of Blue Ridge, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper of Blue
Ridge, (iv) to provide other services from time to time for Blue Ridge and (v)
as LC Issuer hereunder (collectively, the “Wachovia Roles”). Without limiting
the generality of this Section 11.13(b), each Blue Ridge Committed Purchaser
hereby acknowledges and consents to any and all Wachovia Roles and agrees that
in connection with any Wachovia Role, Wachovia may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for Blue Ridge, the giving of
notice of a purchase pursuant to the Blue Ridge Liquidity Agreement.

 

(c) Each of the Three Pillars Committed Purchasers acknowledges that STCM and
certain of its Affiliates including SunTrust act, or may in the future act, (i)
as administrator for Three Pillars, (ii) as issuing and paying agent for the
Commercial Paper of Three Pillars, (iii) to provide credit or liquidity
enhancement for the timely payment for the Commercial Paper of Three Pillars,
and (iv) to provide other services from time to time for Three Pillars
(collectively, the “SunTrust Roles”). Without limiting the generality of this
Section 11.13(c), each Three

 

49



--------------------------------------------------------------------------------

Pillars Committed Purchaser hereby acknowledges and consents to any and all
SunTrust Roles and agrees that in connection with any SunTrust Role, STCM may
take, or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Three Pillars, the giving of notice of a purchase pursuant to the Three
Pillars Liquidity Agreement.

 

(d) Each of the Amsterdam Committed Purchasers acknowledges that ABN AMRO and
certain of its Affiliates act, or may in the future act, (i) as administrator
for Amsterdam, (ii) as issuing and paying agent for the Commercial Paper of
Amsterdam, (iii) to provide credit or liquidity enhancement for the timely
payment for the Commercial Paper of Amsterdam, and (iv) to provide other
services from time to time for Amsterdam (collectively, the “ABN AMRO Roles”).
Without limiting the generality of this Section 11.13(d), each Amsterdam
Committed Purchaser hereby acknowledges and consents to any and all ABN AMRO
Roles and agrees that in connection with any ABN AMRO Role, ABN AMRO may take,
or refrain from taking, any action which it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Amsterdam, the giving of notice of a purchase pursuant to the Amsterdam
Transfer Agreement.

 

Section 11.14. Characterization. It is the intention of the parties hereto that
each purchase of a Purchaser Interest hereunder shall constitute an absolute and
irrevocable sale for all purposes other than financial accounting purposes,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Receivable Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to the Seller; provided, however, that (i) the Seller shall be liable
to each of the Purchasers and the Agents for all representations, warranties and
covenants made by the Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser or Agent or any assignee thereof of any obligation of the Seller
or any Originator or any other person arising in connection with the
Receivables, the Related Security, or the related Invoices, or any other
obligations of the Seller or any Originator.

 

[signature pages follow]

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:    

Name:

   

Title:

   

Address for Notices:

Yellow Roadway Receivables Funding Corporation

10990 Roe Avenue

P.O. Box 7489

Overland Park, KS 66211

Attention: President

Phone: (913) 696-6125

Fax: (913) 323-9824

 

51



--------------------------------------------------------------------------------

USF ASSURANCE CO. LTD., AS AN

UNCOMMITTED PURCHASER AND AS USFA AGENT

By:    

Name:

   

Title:

   

Address for Notices:

USF Assurance Co. Ltd.

P.O. Box HM 1179

Hamilton HM EX Bermuda

Attention: Corporate Secretary

With a copy to:

USF Assurance Co. Ltd.

c/o Yellow Transportation, Inc.

10990 Roe Avenue

Overland Park, KS 66211

Attention: Vice President and Treasurer

Phone: (913) 696-6125

Fax: (913) 323-9824

 

52



--------------------------------------------------------------------------------

FALCON ASSET SECURITIZATION CORPORATION By:        

Authorized Signatory

Address for Notices:

Falcon Asset Securitization Corporation

c/o JPMorgan Chase Bank, N.A.

Asset-Backed Finance

1 Bank One Plaza, IL1-1729

Chicago, Illinois 60670-1729

Attention: John Kuhns

Fax: (312) 732-3600

 

53



--------------------------------------------------------------------------------

BLUE RIDGE ASSET FUNDING CORPORATION BY:   WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY-IN-FACT By:        

Title:

Address for Notices:

Blue Ridge Asset Funding Corporation

301 S. College St.,

FLR TRW 10 NC0610

Charlotte, NC 28288-0610

Attention: Douglas R. Wilson, Sr.

Phone: (704) 374-2520

Fax: (704) 383-9579

With a copy to:

Blue Ridge Asset Funding Corporation

c/o AMACAR Group, L.L.C.

6525 Morrison Blvd., Suite 318

Charlotte, North Carolina 28211

Attention: Douglas K. Johnson

Phone: (704) 365-0569

Fax: (704) 365-1362

 

54



--------------------------------------------------------------------------------

SUNTRUST CAPITAL MARKETS, INC., as Three Pillars Agent By:        

Title:

Address for notices:

SunTrust Capital Markets, Inc.

24th Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention:    ABS Surveillance

Facsimile:   (404) 813-5000

Telephone:  (404) 588-7907

 

55



--------------------------------------------------------------------------------

THREE PILLARS FUNDING LLC

By:        

Title:

Address for notices:

Three Pillars Funding LLC

c/o SunTrust Capital Markets, Inc.

24th Floor, MC3950

303 Peachtree Street

Atlanta, Georgia 30308

Attention:    ABS Surveillance

Facsimile:   (404) 813-5000

Telephone:  (404) 588-7907

 

56



--------------------------------------------------------------------------------

AMSTERDAM FUNDING CORPORATION By:        

Title:

Address for notices:

Amsterdam Funding Corporation

c/o Global Securitization Services, LLC

445 Broad Hollow Road, Suite 239

Melville, NY 11747

Attention:   Andrew L. Stidd

Facsimile:  (631) 587-4700

Telephone: (212) 302-8767

 

57



--------------------------------------------------------------------------------

COMMITTED PURCHASERS:

 

COMMITMENT


--------------------------------------------------------------------------------

  PRO RATA SHARE
FOR FALCON GROUP


--------------------------------------------------------------------------------

          $ 200,000,000       100 %      

JPMORGAN CHASE BANK, N.A., SUCCESSOR BY

MERGER TO BANK ONE, NA, as a Committed

Purchaser, as Falcon Agent and as Administrative

Agent

                    By:                            

Title:

                    Address for notices:                    

JPMorgan Chase Bank, N.A.

Asset-Backed Finance

1 Bank One Plaza, IL1-1729

Chicago, Illinois 60670-1729

Attention: John Kuhns

Fax: (312) 732-3600

 

58



--------------------------------------------------------------------------------

COMMITMENT


--------------------------------------------------------------------------------

  PRO RATA SHARE
FOR THREE PILLARS GROUP


--------------------------------------------------------------------------------

          $ 125,000,000       100 %       SUNTRUST BANK, as a Committed
Purchaser                     By:                            

Title:

                    Address for notices:                    

SunTrust Bank

201 Fourth Avenue, North

Nashville, TN 37219

Attention:      Bill Crawford

Facsimile:      (615) 748-5269

Telephone:    (615) 748-4629

 

59



--------------------------------------------------------------------------------

COMMITMENT


--------------------------------------------------------------------------------

  PRO RATA SHARE
FOR BLUE RIDGE GROUP


--------------------------------------------------------------------------------

          $ 200,000,000       100 %      

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Committed Purchaser, as LC

Issuer and as Blue Ridge Agent

                    By:                            

Title:

                    Address for notices:                    

Wachovia Bank, National Association

191 Peachtree Street, N.E.

22nd Floor, Mail Stop GA 8088

Atlanta, Georgia 30303

Attention: Eero Maki

Fax: (404) 332-5275

                    With a copy (in the case of any matter relating to a Letter
of Credit) to:                    

Wachovia Bank, National Association

201 South College Street

6th Floor, Mail Code NC 0601

Charlotte, NC 28288

Attention: Sherry McInturf, Conduit Operations

Fax:      (704) 383-6036

Phone: (704) 715-1125

 

60



--------------------------------------------------------------------------------

COMMITMENT


--------------------------------------------------------------------------------

  PRO RATA SHARE
FOR AMSTERDAM GROUP


--------------------------------------------------------------------------------

          $ 125,000,000       100 %      

ABN AMRO BANK N.V. as a Committed

Purchaser and as Amsterdam Agent

                    By:                            

Title:

                    Address for notices:                    

ABN AMRO Bank N.V.

Structured Finance, Asset Securitization

540 W. Madison St.

27th Floor

Mail code C540-2721

Chicago, IL 60661

                   

Attention: Amsterdam

Facsimile:      (312) 904-1711

Telephone:    (312) 904-2119

 

61



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

 

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

 

“ABN AMRO” has the meaning set forth in the preamble to this Agreement.

 

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the other Person, whether through ownership of voting securities, by
contract or otherwise. In addition, for purposes of the definitions of
“Concentration Limit,” “Eligible Receivable” and “Net Receivables Balance,” a
Person shall be deemed to control another Person if such Person owns more than
50% of any class of voting securities (or corresponding interest in the case of
non-corporate entities) of the other Person.

 

“Agents” means the Co-Agents and the Administrative Agent, and “Agent” means any
one of the foregoing.

 

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital outstanding with respect to all Purchaser Interests.

 

“Aggregate Commitments” means, on any date of determination, the aggregate
amount of the Group Commitments then in effect.

 

“Aggregate Face Amount Outstanding” means, on any date of determination, the
aggregate undrawn amount of Letters of Credit then outstanding.

 

“Aggregate Reduction” has the meaning specified in Section 1.6.

 

“Aggregate Reserve Percentage” means, on any date of determination, the sum of
the Loss Reserve Percentage, the Discount Reserve Percentage, the Dilution
Reserve Percentage and the Servicer Fee Reserve Percentage.

 

62



--------------------------------------------------------------------------------

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Capital, LC Obligations, LC Fees and other fees under the Fee Letters, CP Costs,
Discount, Broken Funding Costs and Indemnified Amounts owing to any of the
Agents, the LC Issuer or the Purchasers at such time pursuant to any of the
Transaction Documents, whether due or accrued.

 

“Agreement” means this Second Amended and Restated Receivables Purchase
Agreement, as it may be amended or modified and in effect from time to time.

 

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 4.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of a Servicer Default set forth
in Section 7.1(c), (iii) the Business Day specified in a written notice from the
Administrative Agent following the occurrence of any other Servicer Default, and
(iv) the date which is 30 Business Days after the Co-Agents’ receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.

 

“Amsterdam” has the meaning set forth in the preamble to this Agreement.

 

“Amsterdam Agent” has the meaning set forth in the preamble to this Agreement.

 

“Amsterdam Committed Purchaser” means ABN AMRO in its individual capacity and
its successors and assigns.

 

“Amsterdam Group” means, collectively, Amsterdam, the Amsterdam Agent and the
Amsterdam Committed Purchaser(s).

 

“Amsterdam Transfer Agreement” means the transfer agreement dated as of May 24,
2005 by and among Amsterdam, the Amsterdam Agent and the Amsterdam Committed
Purchaser(s), as the same may be amended, restated or otherwise modified from
time to time.

 

“Applicable Margin” means the applicable rate per annum set forth under the
caption “Eurocurrency Spread” in the definition of “Applicable Rate” (as defined
in the Yellow Roadway Credit Agreement).

 

“Asynchronous Accounting Period” means any period during which USF Reddaway Inc.
or USF Holland Inc. employs accounting periods established by a 4-4-5 accounting
calendar.

 

“Base Rate” means, with respect to each Group, a rate per annum equal to the
higher of (i) the corporate base rate, prime rate or base rate of interest, as
applicable, announced by such Group’s Reference Bank from time to time, changing
when and as such rate changes, and (ii) ½ of 1% above the Federal Funds
Effective Rate, changing when and as such rate changes.

 

“Blue Ridge” has the meaning set forth in the preamble to this Agreement.

 

“Blue Ridge Agent” has the meaning set forth in the preamble to this Agreement.

 

63



--------------------------------------------------------------------------------

“Blue Ridge Committed Purchaser” means Wachovia in its individual capacity and
its successors and assigns.

 

“Blue Ridge Group” means, collectively, Blue Ridge, the Blue Ridge Agent and the
Blue Ridge Committed Purchasers.

 

“Blue Ridge Liquidity Agreement” means the liquidity asset purchase agreement
dated as of May 21, 2004 by and among Blue Ridge, the Blue Ridge Agent and the
Blue Ridge Committed Purchasers, as the same may be amended, restated or
otherwise modified from time to time.

 

“Broken Funding Costs” means for any Receivable Interest which: (i) in the case
of any Pool-Funded Conduit, has its Capital reduced without compliance by the
Seller with the notice requirements hereunder or, in the case of Three Pillars,
has its Capital reduced on a date other than the last date of the tranche period
of the applicable Related Commercial Paper, or (ii) does not become subject to
an Aggregate Reduction following the delivery of any Reduction Notice or (iii)
is assigned under Article II or terminated prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs or Discount (as applicable) that would have accrued during the
remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the applicable Co-Agent to relate to such Receivable Interest (as
applicable) subsequent to the date of such reduction, assignment or termination
(or in respect of clause (ii) above, the date such Aggregate Reduction was
designated to occur pursuant to the Reduction Notice) of the Capital of such
Receivable Interest if such reduction, assignment or termination had not
occurred or such Reduction Notice had not been delivered, over (B) the sum of
(x) to the extent all or a portion of such Capital is allocated to another
Receivable Interest, the amount of CP Costs or Discount actually accrued during
the remainder of such period on such Capital for the new Receivable Interest,
and (y) to the extent such Capital is not allocated to another Receivable
Interest, the income, if any, actually received during the remainder of such
period by the holder of such Receivable Interest from investing the portion of
such Capital not so allocated. In the event that the amount referred to in
clause (B) exceeds the amount referred to in clause (A), the relevant Purchaser
or Purchasers agree to pay to the Seller the amount of such excess. All Broken
Funding Costs shall be due and payable hereunder upon demand.

 

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBOR Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

 

“Calculation Period” means, for the purposes of any calculation defined herein
which references a “Calculation Period,” (i) during an Asynchronous Accounting
Period, (A) in the case of any amounts used in such calculation derived from or
associated with Receivables originated by Yellow Transportation, Inc. and
Roadway Express, Inc., the calendar month designated in the table below and (B)
in the case of any amounts used in such calculation derived from or associated
with Receivables originated by USF Reddaway Inc. and USF Holland Inc., the
accounting period designated in the table below, it being understood that
“Calculation

 

64



--------------------------------------------------------------------------------

Period” is a collective term referring to both component periods as specified in
(A) and (B) above and as indicated in the table below and the phrases
“Calculation Period most recently ended” and “as of the last day of the
Calculation Period most recently ended” refer collectively to both respective
component periods or the last day of both respective component periods (as the
case may be) as specified in (A) and (B) above and as indicated in the table
below, or (ii) at all other times, each calendar month:

 

Calculation
Period


--------------------------------------------------------------------------------

  Calendar
Month


--------------------------------------------------------------------------------

  Accounting
Period


--------------------------------------------------------------------------------

 

Corresponding
Dates

--------------------------------------------------------------------------------

5   May 2005   4 weeks   May 1, 2005 to
May 28, 2005 6   June 2005   5 weeks   May 29, 2005 to
July 2, 2005 7   July 2005   4 weeks   July 3, 2005 to
July 30, 2005 8   August 2005   4 weeks   July 31, 2005 to
August 27, 2005 9   September 2005   5 weeks   August 28, 2005 to
October 1, 2005 10   October 2005   4 weeks   October 2, 2005 to
October 29, 2005 11   November 2005   4 weeks   October 30, 2005 to
November 26, 2005 12   December 2005   5 weeks   November 27, 2005 to
December 31, 2005 1   January 2006   4 weeks   January 1, 2006 to
January 28, 2006 2   February 2006   4 weeks   January 29, 2006 to
February 25, 2006 3   March 2006   5 weeks   February 26, 2006 to
April 1, 2006 4   April 2006   4 weeks   April 2, 2006 to
April 29, 2006 5   May 2006   4 weeks   April 30, 2006 to
May 27, 2006

 

65



--------------------------------------------------------------------------------

“Capital” of any Purchaser Interest means, at any time, the Purchase Price of
such Purchaser Interest (and after giving effect to any adjustments contemplated
in Section 1.5), minus the sum of the aggregate amount of Collections and other
payments received by the applicable Co-Agent which in each case are applied to
reduce such Capital in accordance with the terms of this Agreement; provided
that such Capital shall be restored in the amount of any Collections or other
payments so received and applied if at any time the distribution of such
Collections or payments are rescinded or must otherwise be returned or refunded
for any reason.

 

“Cash-Collateralize” means to pledge and deposit into the Letter of Credit
Collateral Account at Wachovia, for the benefit of the LC Issuer, as collateral
for the LC Obligations, immediately available funds pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the LC Issuer.

 

“Change of Control” means (i) any Person or Persons acting in concert shall
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Securities
and Exchange Commission under the Securities Exchange Act of 1934) of 20% or
more of the outstanding shares of voting stock of Yellow Roadway Corporation; or
(ii) during any period of twelve (12) consecutive months, commencing before or
after the date hereof, individuals who at the beginning of such twelve-month
period were directors of an Originator shall cease for any reason to constitute
a majority of the board of directors of an Originator; or (iii) an Originator
shall cease to own all of the outstanding shares of voting stock of the Seller
on a fully diluted basis; or (iv) Yellow Roadway Corporation shall cease to own
all of the outstanding shares of voting stock of each Originator on a fully
diluted basis.

 

“Co-Agent” has the meaning set forth in the preamble to this Agreement.

 

“Co-Agents’ Fee Letter” means the Co-agents’ fee letter dated as of May 24, 2005
by and among the Agents (other than the USFA Agent), the LC Issuer and the
Seller, as the same may be amended, restated or otherwise modified from time to
time.

 

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited.

 

“Collection Account Agreement” means, in the case of any actual or proposed
Collection Account, an agreement with a Collection Bank in a form reasonably
acceptable to the Administrative Agent.

 

“Collection Bank” means, at any time, any of the banks or other financial
institutions holding one or more Collection Accounts.

 

“Collection Notice” means a notice, in substantially the form attached to a
Collection Account Agreement, from the Administrative Agent to a Collection
Bank.

 

66



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all cash proceeds of Related Security with respect to such
Receivable and all Deemed Collections (if any) with respect to such Receivable.

 

“Commercial Paper” means promissory notes of a Conduit issued by such Conduit in
the commercial paper market.

 

“Commitment” means, for each Committed Purchaser, the commitment of such
Committed Purchaser to purchase its Pro Rata Share of Purchaser Interests
offered to its Conduit Group from the Seller and its Pro Rata Share of
participations pursuant to Section 1.3(e), such Pro Rata Share not to exceed, in
the aggregate, the amount set forth opposite such Committed Purchaser’s name on
the signature pages of this Agreement, as such amount may be modified in
accordance with the terms hereof.

 

“Committed Purchasers” means the Three Pillars Committed Purchaser(s), the Blue
Ridge Committed Purchaser(s), the Falcon Committed Purchaser(s) and the
Amsterdam Committed Purchaser(s).

 

“Concentration Limit” means:

 

(a) for any Obligor and its Affiliates considered as if they were one and the
same Obligor, an amount equal to (i) 3.00%, multiplied by (ii) the aggregate
Outstanding Balance of all Eligible Receivables at such time;

 

(b) at any time, for all Government Receivables, 5% of the aggregate Outstanding
Balance of all Eligible Receivables at such time; and

 

(c) at any time when neither a Level I Trigger Event nor a Level II Trigger
Event exists and is continuing, for that portion of the Receivables representing
Deferred Revenue, 12.5% of the aggregate Outstanding Balance of all Eligible
Receivables at such time, and at any other time, for that portion of the
Receivables representing Deferred Revenue, 0% of the aggregate Outstanding
Balance of all Eligible Receivables at such time;

 

provided, however, that:

 

(i) the Concentration Limit set forth in the preceding clause (c) will
automatically become zero (A) at all times while any Labor Action is pending,
and (B) immediately following the threat of any Labor Action and for so long as
any of the Agents reasonably believe(s) such threat is likely to be carried out,
and

 

(ii) the Administrative Agent may from time to time designate other amounts
(each, a “Special Concentration Limit”) for any Obligor or class of Receivables,
it being understood and agreed that any of the Agents may, upon not less than
three Business Days’ notice to the Seller and the other Agents, cancel any
Special Concentration Limit.

 

67



--------------------------------------------------------------------------------

“CP Costs” means, for each day:

 

(a) with respect to a Pool-Funded Conduit, the sum of (i) discount accrued on
such Pool-Funded Conduit’s Pooled Commercial Paper on such day, plus (ii) any
and all accrued commissions in respect of such Pool-Funded Conduit’s placement
agents and Commercial Paper dealers, and issuing and paying agent fees incurred,
in respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding by such Pool-Funded Conduit of small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by such
Pool-Funded Conduit’s Pooled Commercial Paper for such day, minus (iv) any
accrual of income net of expenses received on such day from investment of
collections received under all receivable purchase facilities funded
substantially with Pooled Commercial Paper of such Pool-Funded Conduit, minus
(v) any payment received on such day net of expenses in respect of Broken
Funding Costs related to the prepayment of any Receivable Interest of such
Pool-Funded Conduit pursuant to the terms of any receivable purchase facilities
funded substantially with Pooled Commercial Paper of such Pool-Funded Conduit.
In addition to the foregoing costs, if Seller shall request any Incremental
Purchase during any period of time determined by such Pool-Funded Conduit’s
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to such Incremental Purchase, such Pool-Funded Conduit’s Capital
associated with any such Incremental Purchase shall, during such period, be
deemed to be funded by such Pool-Funded Conduit in a special pool (which may
include capital associated with other receivable purchase facilities) for
purposes of determining such additional CP Costs applicable only to such special
pool and charged each day during such period against such Pool-Funded Conduit’s
Capital;

 

(b) with respect to Three Pillars, the sum of (i) discount accrued on its
Related Commercial Paper on such day at the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum the discount rate (or rates) at which its Related
Commercial Paper outstanding on such day has been or may be sold by any
placement agent or commercial paper dealer selected by the Three Pillars Agent,
plus (ii) any and all accrued commissions and charges of placement agents and
dealers, and issuing and paying agent fees incurred, in respect of such Related
Commercial Paper for such day; and

 

(c) with respect to USF Assurance, interest on its Capital outstanding for such
day at a rate per annum equal to the weighted average rate at which Falcon’s CP
Costs were computed during the month in which such day falls.

 

“Conduit Group” means each of the Blue Ridge Group, the Falcon Group, the Three
Pillars Group and the Amsterdam Group.

 

“Credit and Collection Policy” means the Seller’s credit and collection policies
and practices relating to Invoices and Receivables existing on the date hereof
and summarized in Exhibit VI hereto, as modified from time to time in accordance
with this Agreement. It is understood that the Credit and Collection Policy of
the Seller in respect of any Receivable shall be the credit and collection
policies of the Originators thereof. To the extent any Originator shall not have
comprehensively reduced to writing its credit and collection policies, the
Credit and Collection Policy in respect of Receivables originated by such
Originator shall be those credit

 

68



--------------------------------------------------------------------------------

and collection policies of such Originator in effect on the date hereof and
disclosed to the Agents on or prior to the date hereof.

 

“Credit Event” means the issuance of Letter of Credit or the making of a
Purchase under this Agreement.

 

“Credit Exposure” means, at any time as to any Purchaser or Group, the sum of
its outstanding Capital plus the principal amount of its interest in the LC
Obligations. In computing the Credit Exposure in connection with a Purchase, the
proceeds of which will be used to refinance a draw under a Letter of Credit,
Seller need not count both the Reimbursement Obligations and the amount that
Purchaser will pay to Seller on account of such Purchase or the amount of any LC
Obligations that are fully Cash-Collateralized.

 

“Cut-Off Date” means the last day of each Settlement Date.

 

“Days Outstanding” means, at any time: (a) one-half of the sum of the beginning
and ending Outstanding Balances of all Receivables during the Calculation Period
most recently ended, multiplied by (b) the number of days in the Calculation
Period most recently ended divided by the aggregate amount payable pursuant to
Invoices generated during the Calculation Period most recently ended.

 

“Deemed Collections” means the aggregate of all amounts the Seller shall have
been deemed to have received as a Collection of a Receivable. The Seller shall
be deemed to have received: (A) a Collection of a Receivable in the amount of
the reduction or cancellation if at any time the Outstanding Balance of any such
Receivable is reduced or canceled either as a result of (x) any defective or
rejected goods or services, any discount or any adjustment or otherwise by
Seller (other than cash Collections on account of the Receivables) or (y) any
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction), and (B) a
Collection in full of a Receivable if at any time any of the representations or
warranties in Section 3.1 prove to have been untrue when made or deemed made
with respect to such Receivable or such Receivable is repurchased by the
applicable Originator pursuant to the Sale Agreement upon expiration of a Letter
of Credit without any draw being honored thereunder. The Seller hereby agrees to
pay all Deemed Collections immediately to the Servicer for application in
accordance with the terms and conditions hereof.

 

“Default Rate” means the sum of (i) the Base Rate plus (ii) 2.0% per annum.

 

“Default Ratio” means, at any time, a fraction (expressed as a percentage)
having (a) a numerator equal to the sum of (i) the Outstanding Balance of all
Receivables that remained outstanding 151 to 180 days after their respective
initial invoice dates as of the last day of the Calculation Period most recently
ended, plus (ii) the aggregate Outstanding Balance of Receivables that were
written off as uncollectible during the Calculation Period most recently ended
that, if not so written off, would have been outstanding not more than 180 days
after their respective invoice dates, and (b) a denominator equal to the
aggregate amount payable pursuant to Invoices generated five (5) Calculation
Periods prior to the Calculation Period most recently ended.

 

69



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable: (i) as to which any payment, or part
thereof, remains unpaid for 151 days or more from the original invoice date for
such payment; (ii) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 7.1(c) (as if
references to the Seller therein refer to such Obligor); (iii) as to which the
Obligor thereof, if a natural person, is deceased; or (iv) which has been
identified by the Seller as uncollectible.

 

“Deferred Revenue” means any Receivable which has been booked as an asset on the
applicable Originator’s balance sheet (prior to giving effect to any sale or
contribution of such Receivable by such Originator to the Seller) but as to
which delivery of the underlying goods has not yet been completed in accordance
with the Invoice or underlying purchase order.

 

“Delinquency Ratio” means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that are then Delinquent Receivables, divided by (ii) the aggregate Outstanding
Balance of all Receivables as of such date.

 

“Delinquent Receivable” means a Receivable (other than a Defaulted Receivable)
as to which any payment, or part thereof, remains unpaid for 121 days or more
but less than 151 days from the original invoice date for such payment.

 

“Dilution Horizon Ratio” means, on any date of determination: (i) the aggregate
amount of Receivables generated during the Calculation Period then most recently
ended, divided by (ii) the Net Receivables Balance on such date.

 

“Dilution Ratio” means, as of the last day of any calendar Calculation Period, a
percentage equal to (i) the aggregate amount of Dilutions which occurred during
such Calculation Period, divided by (ii) the aggregate amount of Receivables
generated by the Originators during the Calculation Period immediately prior to
such Calculation Period.

 

“Dilution Reserve” means, on any date, an amount equal to (i) the Dilution
Reserve Percentage, multiplied by (ii) the Net Receivables Balance as of the
opening of business of the Servicer on such date.

 

“Dilution Reserve Percentage” means, on any date of determination, the greater
of (i) the Dilution Reserve Percentage Floor and (ii) the percentage determined
pursuant to the following formula:

 

{(2.00 x ED) + [(DS - ED) x (DS/ED) ]} x DHR

where:

ED

   = the Expected Dilution on such date;

DS

   = the Dilution Spike as of such date; and

DHR

   = the Dilution Horizon Ratio on such date.

 

70



--------------------------------------------------------------------------------

“Dilution Reserve Percentage Floor” means 6%.

 

“Dilution Spike” means, on any date of determination, the highest Dilution Ratio
for any Calculation Period during the 12 Calculation Periods then most recently
ended.

 

“Dilutions” means, at any time, the aggregate amount of reductions in or
cancellations of the Outstanding Balances of the Receivables described in
clauses (A)(x) and (A)(y) of the definition of “Deemed Collections.”

 

“Discount” means for each respective Tranche Period relating to Receivable
Interests of the Committed Purchasers, an amount equal to the product of the
applicable Discount Rate for each Receivable Interest multiplied by the Capital
of such Receivable Interest for each day elapsed during such Tranche Period,
annualized on a 360 day basis.

 

“Discount Rate” means the LIBOR Rate or the Base Rate, as applicable, with
respect to each Receivable Interest of the Committed Purchasers; provided that
from and after the occurrence of a Servicer Default, the Discount Rate in
respect of each Receivable Interest and Tranche Period shall be the Base Rate.

 

“Discount Reserve” means, on any date of determination, the amount determined
pursuant to the following formula:

 

{ (D + F) + [ (C x 1.5 x DR) x 2 x DSO ] }

                                             360

 

where:

 

D = the accrued and unpaid Discount for all Receivable Interests of the
Purchasers as of the date of determination;

 

F = the aggregate amount of accrued and unpaid Servicer Fees and other fees
owing pursuant to the Fee Letters as of the date of determination;

 

C = the aggregate Capital outstanding as of the date of determination;

 

DR = the highest Discount Rate applicable on the date of determination; and

 

DSO = the Days Outstanding.

 

“Discount Reserve Percentage” means, on any date of determination, a percentage
equal to (i) the Discount Reserve divided by (ii) the Net Receivables Balance.

 

71



--------------------------------------------------------------------------------

“Effective Receivable Interest” means, on any date of determination, an
undivided percentage interest in all then outstanding Receivables and all
Related Security, Collections and Collection Accounts with respect thereto equal
to the percentage computed pursuant to the following formula:

 

        ACE        

NRB - RR

 

where:

 

ACE=    the Credit Exposure as of the last day of the Calculation Period then
most recently ended, plus the amount of any Incremental Purchases since such
date, plus the amount of any Letter of Credit issuances or increases since such
date, and minus the excess, if any, of PURCHASER Collections received by the
Seller or Servicer since such date over the aggregate amount of Reinvestments
made since such date; RR=    the Required Reserve; and NRB=        the Net
Receivables Balance as of the most recent Monthly Report or date of
recomputation pursuant to Section 1.5.

 

“Eligible Receivable” means, at any time:

 

(i) a Receivable the Obligor of which (a) if a natural person, is a resident of
the United States or, if a corporation or other business organization, is
organized under the laws of the United States or any political subdivision
thereof and has its chief executive office in the United States, and (b) is not
an Affiliate of any of the parties hereto,

 

(ii) a Receivable as to which no payment, or part thereof, remains unpaid for
120 days or more from the original invoice date, and such Receivable is not a
Defaulted Receivable,

 

(iii) a Receivable which arises under an Invoice that requires payment within 60
days after the original invoice date therefor and has not had its payment terms
extended,

 

(iv) a Receivable which is an “account” within the meaning of Section 9-106 of
the UCC of all applicable jurisdictions,

 

(v) a Receivable which is denominated and payable only in United States dollars
in the United States,

 

(vi) a Receivable which arises under an Invoice in substantially the form of one
of the form invoices set forth on Exhibit VII hereto or otherwise approved by
any Agent in writing, which, together with such Receivable, is in full force and
effect and constitutes the legal, valid and binding obligation of the related
Obligor enforceable by the Seller and its assignees against such Obligor in
accordance with its terms,

 

72



--------------------------------------------------------------------------------

(vii) a Receivable which arises under an Invoice which (a) does not require the
Obligor under such Invoice to consent to the transfer, sale or assignment of the
rights and duties of the applicable Originator or any of its assignees under
such Invoice and (b) is not subject to a confidentiality provision that would
have the effect of restricting the ability of any Agent or any Purchaser to
exercise its rights under this Agreement, including, without limitation, its
right to review the Invoice,

 

(viii) a Receivable which arises under an Invoice that contains an obligation to
pay a specified sum of money,

 

(ix) a Receivable which is not subject to any right of rescission, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor or Originator or any other Adverse Claim,

 

(x) a Receivable as to which (A) at any time while any Labor Action is pending
or threatened, the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor, and (B) at
any time while no such Labor Action is pending or threatened, a Receivable as to
which the applicable Originator has commenced shipment of the underlying goods
in accordance with the applicable Invoice or purchase order and no further
action is required to be performed by any Person with respect thereto other than
the completion of shipment by such Originator and payment thereon by the
applicable Obligor,

 

(xi) a Receivable all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to the Seller under and in
accordance with the Sale Agreement, and the Seller has good and marketable title
thereto free and clear of any Adverse Claim except the Adverse Claim in favor of
the Administrative Agent created by this Agreement,

 

(xii) a Receivable which, together with the Invoice related thereto, was created
in compliance with each, and does not breach any, law, rule or regulation
applicable thereto (including, without limitation, any law, rule and regulation
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy) and with respect
to which no part of the Invoice related thereto is in violation of any such law,
rule or regulation,

 

(xiii) a Receivable which satisfies all applicable requirements of the Credit
and Collection Policy,

 

(xiv) a Receivable which was generated in the ordinary course of the applicable
Originator’s business in connection with the provision of shipping services for
the applicable Obligor by such Originator,

 

73



--------------------------------------------------------------------------------

(xv) that portion of a Receivable which arises solely from the sale of freight
shipping and ancillary services to the related Obligor by the applicable
Originator (and not that portion which arises from the provision of services by
an interline carrier), and such Originator shall have transferred such
Receivable to the Seller,

 

(xvi) a Receivable as to which the Administrative Agent has not notified the
Seller that any Agent has determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under an Invoice that is not
acceptable to such Agent, and

 

(xvii) a Receivable the Obligor of which is not the Obligor (or the Affiliate of
an Obligor) in respect of Receivables of which more than 50% of the aggregate
Outstanding Balance is more than 120 days past their respective invoice dates.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Expected Dilution” means, on any date of determination, the average of the
Dilution Ratios for the 12 Calculation Periods then most recently ended.

 

“Facility Account” means the Seller’s Account No. 55-66681 at JPMorgan Chase.

 

“Facility Fee” has the meaning set forth in the Co-Agents’ Fee Letter.

 

“Falcon” has the meaning set forth in the preamble to this Agreement.

 

“Falcon Agent” has the meaning set forth in the preamble to this Agreement.

 

“Falcon Committed Purchaser” means JPMorgan Chase in its individual capacity and
its successors and assigns.

 

“Falcon Group” means, collectively, Falcon, the Falcon Agent and the Falcon
Committed Purchasers.

 

“Falcon Liquidity Agreement” means the liquidity asset purchase agreement dated
as of May 21, 2004 by and among Falcon, the Falcon Agent and the Falcon
Committed Purchasers, as the same may be amended, restated or otherwise modified
from time to time.

 

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period equal to (i) the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York in the Composite Closing Quotations for
U.S. Governments Securities; or (ii) if such rate is not so published for any
day

 

74



--------------------------------------------------------------------------------

which is a Business Day, the average of the quotations at approximately 10:30
a.m. (Chicago time) for such day on such transactions received by the Reference
Bank from three federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Co-Agents’ Fee Letter and the LC Issuer Fee Letter.

 

“Finance Charges” means, with respect to an Invoice, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such Invoice.

 

“Funding Agreement” means, as to any Conduit, its Liquidity Agreement and any
other agreement or instrument executed by any Funding Source with or for the
benefit of such Conduit.

 

“Funding Source” means, as to any Conduit, (i) any of its Committed Purchasers
or (ii) any insurance company, bank or other financial institution providing
liquidity, credit enhancement or back-up purchase support or facilities to such
Conduit.

 

“Government Receivable” means a Receivable as to which the Obligor is the United
States federal government, any political subdivision thereof, or any agency of
the foregoing.

 

“Group” means the Blue Ridge Group, the Three Pillars Group, the Falcon Group,
the Amsterdam Group or the USFA Group.

 

“Group Commitment” and “Group Limit” means, for each Group, the amount set forth
next to its name in the table below under the applicable column heading:

 

GROUP NAME

--------------------------------------------------------------------------------

   GROUP LIMIT


--------------------------------------------------------------------------------

   GROUP
COMMITMENT


--------------------------------------------------------------------------------

Blue Ridge Group

   $ 200,000,000    $ 200,000,000

Falcon Group

   $ 200,000,000    $ 200,000,000

Three Pillars Group

   $ 125,000,000    $ 125,000,000

Amsterdam Group

   $ 125,000,000    $ 125,000,000

USFA Group

   $ 325,000,000      -$0-

 

“Incremental Purchase” means a purchase of one or more Receivable Interests
which increases the total outstanding Capital hereunder.

 

“Indemnified Amount” has the meaning set forth in Section 8.1.

 

“Indemnified Party” has the meaning set forth in Section 8.1.

 

75



--------------------------------------------------------------------------------

“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Purchaser Interests as a loan or loans
by the Purchasers to the Seller secured by the Receivables, the Related
Security, the Collection Accounts and the Collections.

 

“Interest” has the meaning set forth in Section 1.3(b).

 

“Invoice” means, collectively, with respect to any Receivable, any and all
instruments, bills of lading, invoices or other writings which evidence such
Receivable or the goods underlying such Receivable.

 

“JPMorgan Chase” has the meaning set forth in the preamble to this Agreement.

 

“Labor Actions” has the meaning set forth in Section 5.1(b)(vi).

 

“LC Application” has the meaning set forth in Section 1.3(a).

 

“LC Fee” has the meaning set forth in the CoAgents’ Fee Letter.

 

“LC Issuer” means Wachovia Bank, National Association, and its successors.

 

“LC Issuer’s Fee Letter” means that certain fee letter dated as of May 24, 2005
by and between the Seller and the LC Issuer, as the same may be amended,
restated or otherwise modified from time to time.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
Aggregate Face Amount Outstanding at such time plus (b) the aggregate unpaid
amount at such time of all Reimbursement Obligations.

 

“LC Payment Date” is defined in Section 1.3(b).

 

“LC Percentage” means, on any date of determination, the ratio (expressed as a
percentage) of (a) the sum of (i) the Aggregate Face Amount Outstanding, plus
(ii) any outstanding Reimbursement Obligations, to (b) the Purchase Limit.

 

“LC Sublimit” means the lesser of (a) $325,000,000, and (b) the Aggregate
Commitments.

 

“Letter of Credit” means a stand-by letter of credit issued by Wachovia in
United States Dollars for the account of Seller at the request of an Originator
with an expiry date not to exceed one year from the date of issuance (or the
date of extension of the expiry date thereof).

 

“Letter of Credit Collateral Account” means a segregated cash collateral account
at Wachovia in the LC Issuer’s name established at any time after the date of
this Agreement at the LC Issuer’s request that is under the exclusive control of
the LC Issuer (for the benefit of the LC Issuer and the Purchasers).

 

76



--------------------------------------------------------------------------------

“Level I Trigger Event” means the failure of Yellow Roadway Corporation to
maintain a Total Leverage Ratio (as defined in the Yellow Roadway Credit
Agreement as in effect on May 24, 2005) or a Consolidated Fixed Charge Coverage
Ratio (as defined in the Yellow Roadway Credit Agreement as in effect on May 24,
2005) as set forth in the table below:

 

TOTAL LEVERAGE RATIO

--------------------------------------------------------------------------------

  

CONSOLIDATED FIXED CHARGE
COVERAGE RATIO

--------------------------------------------------------------------------------

< 2.75 : 1.00 at any time between and including 5/19/05 and 12/31/06    > 2.25 :
1.00 for any Test Period (as defined in the Yellow Roadway Credit Agreement as
in effect on 5/19/05) ending after 5/19/05 and on or prior to the fiscal year
ending 12/31/06 < 2.25 : 1.00 at any time thereafter    > 2.75 : 1.00 for any
Test Period ending thereafter

 

“Level II Trigger Event” means the failure of Yellow Roadway Corporation to
maintain a Total Leverage Ratio (as defined in the Yellow Roadway Credit
Agreement as in effect on the date hereof) or a Consolidated Fixed Charge
Coverage Ratio (as defined in the Yellow Roadway Credit Agreement as in effect
on the date hereof) as set forth in the table below.

 

TOTAL LEVERAGE RATIO

--------------------------------------------------------------------------------

  

CONSOLIDATED FIXED CHARGE
COVERAGE RATIO

--------------------------------------------------------------------------------

< 3.50 : 1.00 at any time between and including 5/19/05 and 12/31/06    > 1.50 :
1.00 for any Test Period ending after 5/19/05 and on or prior to the fiscal year
ending 12/31/06 < 3.00 : 1.00 at any time thereafter    > 2.00 : 1.00 for any
Test Period ending thereafter

 

“LIBOR Rate” means the rate per annum equal to the sum of (i)(a) the rate at
which deposits in U.S. Dollars are offered by the Reference Bank to first-class
banks in the London interbank market at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of the relevant Tranche Period, such
deposits being in the approximate amount of the Capital of the Purchaser
Interest to be funded or maintained, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Tranche Period plus (ii)
the Applicable Margin. The LIBOR Rate shall be rounded, if necessary, to the
next higher 1/16 of 1%.

 

“Liquidation Period” means the period commencing on the date on which the
conditions precedent to Purchases and Reinvestment set forth in Section 4.2 are
not satisfied (or expressly waived by the applicable Agents) and the
Administrative Agent shall have notified

 

77



--------------------------------------------------------------------------------

Seller and Servicer in writing that the Liquidation Period has commenced, and
ending on the date on which all Aggregate Unpaids are reduced to zero and the
Commitments are terminated.

 

“Liquidity Agreement” means the Blue Ridge Liquidity Agreement, the Three
Pillars Liquidity Agreement, the Falcon Liquidity Agreement or the Amsterdam
Transfer Agreement.

 

“Loss Reserve Percentage” means, on any date of determination, the greater of
(i) 12.0%, and (ii) the percentage equal to (a) 2.00, multiplied by (b) the
highest of the past twelve rolling 3-Calculation Period average Default Ratios,
multiplied by (c) a fraction having a numerator equal to the aggregate amount of
Receivables generated during the preceding 4 Calculation Periods and denominator
equal to the Net Receivables Balance on the date of determination.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition, business or operations of the Seller or of the Originators as a
whole, (ii) the ability of the Seller or any Originator to perform its
obligations under any Transaction Document, (iii) the legality, validity or
enforceability of this Agreement, any Transaction Document or any Collection
Account Agreement or Collection Notice relating to a Collection Account into
which a material portion of Collections are deposited, (iv) the Seller’s or the
interest of the Administrative Agent, on behalf of the Purchasers and the LC
Issuer, in the Receivables generally or in any significant portion of the
Receivables, the Related Security or the Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.

 

“Monthly Report” means a report, in substantially the form of Exhibit VIII
hereto (appropriately completed), furnished by the Servicer to the Agents
pursuant to Section 6.5.

 

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time, reduced by the aggregate amount
(without double-counting) by which the Outstanding Balance of all Eligible
Receivables of the types described in the definition of “Concentration Limit”
exceed their applicable Concentration Limit.

 

“New Concentration Account” has the meaning set forth in Section 5.1(l).

 

“Obligor” means a Person obligated to make payments pursuant to an Invoice.

 

“Originator” means any of (a) Yellow Transportation, Inc., an Indiana
corporation, (b) Roadway Express, Inc., a Delaware corporation, (c) USF Reddaway
Inc., an Oregon corporation, and (d) USF Holland Inc., a Michigan corporation.

 

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, and shall exclude any interest or finance charges
thereon, without regard to whether any of the same shall have been capitalized.

 

“Percentage” means, for each Conduit Group, such Group’s Group Limit divided by
the aggregate of the Conduit Groups’ Group Limits.

 

78



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, or any other entity, or organization, including a
government or political subdivision or agent or instrumentality thereof.

 

“Pledged Interest” means, on any date of determination, an undivided percentage
interest in all then outstanding Receivables and all Related Security equal to
the percentage computed pursuant to the following formula:

 

            LCO            

NRB - RR

 

where:          

LCO

   =    the LC Obligations on such date;

RR

   =    the Required Reserve on such date; and

NRB

   =    the Net Receivables Obligations on such date;

 

provided, however, that the sum of the Purchaser Interest and the Pledged
Interest during the Liquidation Period shall equal 100%.

 

“Pool-Funded Conduit” means each of Falcon, Blue Ridge and Amsterdam.

 

“Pooled Commercial Paper” means Commercial Paper notes of a Pool-Funded Conduit
subject to any particular pooling arrangement by such Pool-Funded Conduit, but
excluding Commercial Paper issued by a Pool-Funded Conduit for a tenor and in an
amount specifically requested by any Person in connection with any agreement
effected by such Pool-Funded Conduit.

 

“Potential Servicer Default” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Servicer Default.

 

“Pro Rata Share” means, for each Committed Purchaser, the Commitment of such
Committed Purchaser divided by its Group’s Group Commitment.

 

“Program Fee” has the meaning set forth in the Co-Agents’ Fee Letter.

 

“Purchase” means an Incremental Purchase or a Reinvestment.

 

“Purchase Limit” means the sum of (a) the aggregate of the Commitments of the
Committed Purchasers hereunder, plus (b) the USFA Group’s Group Limit.

 

“Purchase Notice” has the meaning set forth in Section 1.2(a).

 

“Purchase Price” means, with respect to any Incremental Purchase, the least of:

 

(a) the amount of Capital requested by the Seller in the applicable Purchase
Notice,

 

79



--------------------------------------------------------------------------------

(b) the remaining unused portion of the Purchase Limit on the applicable
purchase date, and

 

(c) the maximum amount by which the aggregate outstanding Capital could be
increased such that after giving effect to such increase in Capital, the Net
Receivables Balance will equal or exceed the product of (i) the sum of 100% plus
the Aggregate Reserve Percentage, times (ii) the aggregate outstanding Capital
after giving effect to such Incremental Purchase.

 

“Purchased Percentage” means, on any date of determination, 100% minus the LC
Percentage.

 

“Purchaser” means an Uncommitted Purchaser or a Committed Purchaser, as
applicable.

 

“PURCHASER Collections” has the meaning set forth in Section 1.4(a).

 

“Purchaser Interest” means, at any time, for any Group, an undivided percentage
ownership interest associated with a designated amount of Capital selected
pursuant to the terms and conditions hereof in (i) each Receivable arising prior
to the time of the most recent computation or recomputation of such undivided
interest, (ii) all Related Security with respect to each such Receivable, and
(iii) all Collections with respect to, and other proceeds of, each such
Receivable. Such undivided percentage interest shall equal:

 

            C            

NRB - RR

 

where:                  

C

   =    the Capital of such Purchaser Interest;    

NRB

   =    the Net Receivables Balance; and    

RR

   =    the Required Reserve;

 

provided, however, that the sum of the Purchaser Interest and the Pledged
Interest during the Liquidation Period shall equal 100%.

 

“Receivable” means the indebtedness and other obligations owed (at the time it
arises, and before giving effect to any transfer or conveyance contemplated
under the Sale Agreement or hereunder) to an Originator, whether constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the provision of freight shipping and ancillary services by such Originator
and includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual Invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction.

 

“Receivable Interest” means a Purchaser Interest or a Pledged Interest.

 

80



--------------------------------------------------------------------------------

“Records” means, with respect to any Receivable, all Invoices and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

 

“Reduction Notice” has the meaning set forth in Section 1.6.

 

“Reference Bank” means, with respect to each Conduit Group at any time, the bank
that is then acting as its Co-Agent, and with respect to the USFA Group,
JPMorgan Chase.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of Seller then outstanding under Section 1.3(c) to reimburse the LC Issuer for
amounts paid by the LC Issuer in respect of any one or more drawings under
Letters of Credit.

 

“Reinvestment” has the meaning set forth in Section 1.4(c).

 

“Related Commercial Paper” means, at any time, any Commercial Paper of Three
Pillars issued or deemed issued for purposes of financing or maintaining any
Purchaser Interest by Three Pillars (including any discount, yield, or interest
thereon).

 

“Related Security” means, with respect to any Receivable:

 

(i) all of the Seller’s interest in the goods, the shipment of which gave rise
to such Receivable, and any and all insurance contracts with respect thereto,

 

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Invoice related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

 

(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Invoice related to such Receivable or otherwise,

 

(iv) all Records related to such Receivables,

 

(v) all of the Seller’s right, title and interest in, to and under the Sale
Agreement and each bill of lading, instrument, document or agreement executed in
connection therewith in favor of or otherwise for the benefit of the Seller; and

 

(vi) all proceeds of any of the foregoing.

 

“Reporting Date” means each date specified in the first sentence of Section 6.5.

 

“Required Co-Agents” means (a) on any date of determination prior to the
Amortization Date, the Co-Agents of the Conduit Groups whose Group Commitments
represent

 

81



--------------------------------------------------------------------------------

more than 50% of the Aggregate Commitments, and (b) on any date of determination
on or after the Amortization Date, the Co-Agents of the Conduit Groups whose
Groups’ respective Capital then outstanding represents more than 50% of the
aggregate Capital then outstanding from all Conduit Groups.

 

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction

--------------------------------------------------------------------------------

   Required Notice Period


--------------------------------------------------------------------------------

< or = $100,000,000

   two Business Days

> $100,000,000

   five Business Days

 

“Required Reserve” means, on any date of determination, the product of the
Aggregate Reserve Percentage times the Net Receivables Balance.

 

“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed against
the Reference Bank in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of the
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock to an Originator, (ii)
any redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of the Seller now or hereafter outstanding, (iii) any payment or
prepayment of principal of, premium, if any, or interest, fees or other charges
on or with respect to, and any redemption, purchase, retirement, defeasance,
sinking fund or similar payment and any claim for rescission with respect to the
Indebtedness evidenced by the Subordinated Notes (as defined in the Sale
Agreement), (iv) any payment made to redeem, purchase, repurchase or retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of capital stock of the Seller now or hereafter
outstanding, and (v) any payment of management fees by the Seller.

 

“Revolving Period” means the period from and after the date of the initial
Purchase under this Agreement to but excluding the Amortization Date.

 

“Sale Agreement” means that certain Amended and Restated Receivables Sale
Agreement of even date herewith between the Seller, as purchaser, and the
Originators, as sellers, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Seller” has the meaning set forth in the preamble to this Agreement.

 

82



--------------------------------------------------------------------------------

“SELLER Collections” has the meaning set forth in Section 1.4(a).

 

“Seller Interest” means all right, title and interest (other than the Purchaser
Interest) in and to the outstanding Receivables and all Related Security with
respect thereto.

 

“Servicer” means at any time the Person (which may be one of the Agents) then
authorized pursuant to Article VI to service, administer and collect
Receivables.

 

“Servicer Default” has the meaning specified in Article VII.

 

“Servicer Fee” has the meaning specified in Section 1.9.

 

“Servicer Fee Reserve” means, on any date, an amount determined pursuant to the
following formula:

 

SFRP x NRB x 2 x DSO

                        360

 

where:

SFRP

   = the Servicer Fee Reserve Percentage as of the date of determination;

NRB

   = the Net Receivables Balance as of the opening of business of the Servicer
on such date; and

DSO

   = the Days Outstanding on such date of determination.

 

“Servicer Fee Reserve Percentage” means 2% or such other percentage as may be
agreed upon between the Administrative Agent and the Servicer as an arms-length
rate for the Servicer Fee.

 

“Settlement Date” means (A) the 2nd Business Day following the date each Monthly
Report is due pursuant to Section 6.5, and (B) the last day of the relevant
Tranche Period in respect of each Purchaser Interest of the Committed
Purchasers.

 

“Settlement Period” means (A) in respect of each Purchaser Interest of a
Conduit, the immediately preceding Accrual Period, and (B) in respect of each
Purchaser Interest of any Group’s Committed Purchasers, the entire Tranche
Period of such Purchaser Interest.

 

“Standby Letter of Credit” means an irrevocable standby letter of credit for the
account of an Originator and for the benefit of any holder of obligations of an
Originator or its Affiliates incurred in the ordinary course of business.

 

“Stated Liquidity Termination Date” means May 19, 2006 (or if such date is not a
Business Day, the next preceding Business Day), as the same may be extended from
time to time in accordance with the terms of Section 1.16.

 

“STCM” has the meaning set forth in the preamble to this Agreement.

 

83



--------------------------------------------------------------------------------

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Seller.

 

“SunTrust” has the meaning set forth in the preamble to this Agreement.

 

“Terminating Tranche” has the meaning set forth in Section 2.2(c)(ii).

 

“Three Pillars” has the meaning set forth in the preamble to this Agreement.

 

“Three Pillars Agent” has the meaning set forth in the preamble to this
Agreement.

 

“Three Pillars Committed Purchaser” means SunTrust in its individual capacity
and its successors and assigns.

 

“Three Pillars Group” means, collectively, Three Pillars, the Three Pillars
Agent and the Three Pillars Committed Purchasers.

 

“Three Pillars Liquidity Agreement” means the liquidity asset purchase agreement
dated as of May 24, 2005 by and among Three Pillars, the Three Pillars Agent and
the Three Pillars Committed Purchaser, as the same may be amended, restated or
otherwise modified from time to time.

 

“Tranche Period” means, with respect to any Purchaser Interest held by a
Committed Purchaser:

 

(a) if Discount for such Purchaser Interest is calculated on the basis of the
LIBOR Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Co-Agent and Seller, commencing on a
Business Day selected by Seller or the applicable Co-Agent pursuant to this
Agreement. Such Tranche Period shall end on the day in the applicable succeeding
calendar month which corresponds numerically to the beginning day of such
Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or

 

(b) if Discount for such Purchaser Interest is calculated on the basis of the
Base Rate, a period commencing on a Business Day selected by Seller and agreed
to by the applicable Co-Agent, provided no such period shall exceed one month.

 

84



--------------------------------------------------------------------------------

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBOR Rate, if such
next succeeding Business Day falls in a new month, such Tranche Period shall end
on the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.

 

“Transaction Documents” means, collectively, this Agreement, the Sale Agreement,
the Fee Letters, the LC Applications, the Subordinated Notes, the Liquidity
Agreements, each Collections Notice and all other instruments, documents and
agreements executed and delivered by the Seller or any Originator in connection
herewith.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

 

“Uncommitted Purchaser” means USF Assurance or any Conduit.

 

“USFA Agent” has the meaning set forth in the preamble to this Agreement.

 

“USFA Group” means USF Assurance, individually as an Uncommitted Purchaser and
as USFA Agent.

 

“USF Assurance” has the meaning set forth in the preamble to this Agreement.

 

“Wachovia” has the meaning set forth in the preamble to this Agreement.

 

“Yellow Roadway Credit Agreement” has the meaning set forth in Section 7.1(h) of
this Agreement.

 

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.

 

85



--------------------------------------------------------------------------------

EXHIBIT II

CHIEF EXECUTIVE OFFICE OF THE SELLER; LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL

IDENTIFICATION NUMBER

 

Chief Executive Office:

 

10990 Roe Avenue

Overland Park, KS 66211

 

Location of Records:

 

10990 Roe Avenue

Overland Park, KS 66211

 

16277 S.E. 130th Avenue

Clackamas, OR 97015

 

750 East 40th Street

Holland, MI 49423

 

Federal Employer Identification Number:

 

Yellow Roadway Receivables Funding Corporation:     71-0966967

 

Organizational Identification Number (Delaware):

 

Yellow Roadway Receivables Funding Corporation:     3794014

 

Trade Names and Assumed Names:

 

None (other than its corporate name, Yellow Roadway Receivables Funding
Corporation)

 

86



--------------------------------------------------------------------------------

EXHIBIT III

LOCKBOXES; COLLECTION ACCOUNTS;

CONCENTRATION ACCOUNTS; AND DEPOSITARY ACCOUNTS

 

TYPE OF ACCT.

--------------------------------------------------------------------------------

  

ACCOUNT #

--------------------------------------------------------------------------------

  

BANK NAME

--------------------------------------------------------------------------------

  

CITY, STATE

--------------------------------------------------------------------------------

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION, INC.

-        CHANGED FROM ROADWAY FUNDING, INC.

Concentration / Lockbox    11-02227    JPMorgan Chase    Chicago, IL YELLOW
ROADWAY RECEIVABLES FUNDING CORPORATION, INC.

-        CHANGED FROM ROADWAY EXPRESS, INC.

ACH/Electronic Deposits

   872035497    JPMorgan Chase    Columbus, Ohio

Merchant Card

   100160594    JPMorgan Chase    Columbus, Ohio YELLOW ROADWAY RECEIVABLES
FUNDING CORPORATION, INC.

-        CHANGED FROM YELLOW RECEIVABLES CORPORATION

Driver Collect

   3750967393    Bank of America    Dallas, TX

Concentration / Lockbox

   3751433761    Bank of America    Dallas, TX

Concentration / Lockbox

   55-03450    JPMorgan Chase    Chicago, IL

ACH & Electronic 820 Test

   10-54816    JPMorgan Chase    Chicago, IL YELLOW ROADWAY RECEIVABLES FUNDING
CORPORATION, INC.

-        CHANGED FROM USF HOLLAND INC.

Lockbox Account

   105430407    Standard Federal    Troy, MI

Lockbox

   79001    Standard Federal    Troy, MI

Deposit Account

   4353074    Harris Bank    Chicago, IL

Deposit Account

   07231214342    Fifth Third    Rolling Meadows, IL YELLOW ROADWAY RECEIVABLES
FUNDING CORPORATION, INC.

-        CHANGED FROM USF REDDAWAY INC.

Lockbox Account

   1017300995    PNC Bank    Pittsburgh, PA

Lockbox

   31001-0890    PNC Bank    Pittsburgh, PA

Deposit Account

   4159-598580    Wells Fargo    Chicago, IL

 

87



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

 

To: JPMorgan Chase Bank, N.A., as Falcon Agent and as Administrative Agent

Wachovia Bank, National Association, as LC Issuer and Blue Ridge Agent

SunTrust Capital Markets, Inc., as Three Pillars Agent

ABN AMRO Bank N.V., as Amsterdam Agent

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Receivables Purchase Agreement dated as of May 24, 2005 among
Yellow Roadway Receivables Funding Corporation (the “Seller”), the Purchasers
party thereto, and each of you, as Agents (as amended, restated or otherwise
modified from time to time, the “Agreement”).

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1. I am the duly elected                      of the Seller;

 

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Seller during the accounting period covered by the attached
financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Servicer Default or Potential Servicer Default, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth below].

 

[Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Seller has taken, is taking, or proposes to
take with respect to each such condition or event:                     ]

 

4. Enclosed herewith is a copy of the most recent certificate the Seller
received from Yellow Roadway Corporation pursuant to Section 4.1(a)(iii) of the
Receivables Sale Agreement, together with the accompanying financial statements
and computations. Based on such financial statements and computations, [no/a]
Level [I/II] Trigger Event existed at the end of the accounting period covered
by such financial statements.

 

The foregoing certifications are made as of the              day of
                                    , 20    .

 

88



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] LETTER OF CREDIT REQUEST TRANSMITTAL LETTER

 

[Date]

 

Wachovia Bank, National Association, as LC Issuer

201 South College Street

6th Floor, Mail Code NC 0601

Charlotte, NC 28288

Attention: Sherry McInturf, Conduit Operations

 

JPMorgan Chase Bank, N.A., as Falcon Agent and Administrative Agent

1 Bank One Plaza, IL1-1729

Asset-Backed Finance

Chicago, Illinois 60670-1729

Attention: Falcon Conduit Administrator and John Kuhns

 

SunTrust Capital Markets, Inc., as Three Pillars Agent

303 Peachtree Street, 26th Floor

Mail Code 3950

Atlanta, GA 30308

Attention: Hope Williams Conduit Administration

 

ABN AMRO Bank N.V., as Amsterdam Agent

Structured Finance, Asset Securitization

540 W. Madison St.

27th Floor

Mail code C540-2721

Chicago, IL 60661

Attention: Amsterdam

 

Ladies and Gentlemen:

 

Reference is hereby made to the Second Amended and Restated Receivables Purchase
Agreement, dated as of May 24, 2005 (as amended, restated or otherwise modified
from time to time, the “Receivables Purchase Agreement”, the terms defined
therein being used herein as therein defined), among the undersigned, the
Conduits and Committed Purchasers from time to time party thereto, USF Assurance
Co. Ltd., Wachovia Bank, National Association, as Blue Ridge Agent and LC
Issuer, SunTrust Capital Markets, Inc., as Three Pillars Agent, ABN AMRO Bank
N.V., as Amsterdam Agent, and JPMorgan Chase Bank, N.A., as Falcon Agent and
Administrative Agent.

 

89



--------------------------------------------------------------------------------

Pursuant to Section 1.3(a) of the Receivables Purchase Agreement:

 

[Seller hereby requests that the LC Issuer issue the Letter of Credit described
in the enclosed Letter of Credit Request received by Seller from [insert
applicable Originator name] under the Receivables Sale Agreement on
                    , 20    . In connection therewith, enclosed please find a
duly completed LC Application executed by Seller].

 

[Seller hereby requests that the LC Issuer Modify standby letter of credit no.
                 dated              and issued for the benefit of [insert
beneficiary’s name] as follows:                             ].

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the requested
[issuance/Modification] (both before and after giving effect thereto):

 

(A) the representations and warranties set forth in Section 3.1 [(other than
Section 3.1(k)] of the Receivables Purchase Agreement are correct on and as of
such date, as though made on and as of such date;

 

(B) no event has occurred, or would result from the Proposed Purchase that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such proposed [issuance/Modification], that would constitute a
Potential Servicer Default;

 

(C) the LC Obligations do not exceed the LC Sublimit; and

 

(D) the Stated Liquidity Termination Date has not occurred, the aggregate Credit
Exposure does not exceed the Purchase Limit and the Effective Receivable
Interest does not exceed 100%.

 

Very truly yours, YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:        

Title:

 

[Enclosures]

 

90



--------------------------------------------------------------------------------

EXHIBIT VI

CREDIT AND COLLECTION POLICY

 

[See Exhibit IV to the Receivables Sale Agreement]

 

91



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF INVOICE(S)

 

[Attached]

 

92



--------------------------------------------------------------------------------

EXHIBIT VIII

 

FORM OF MONTHLY REPORT

 

[Attached]

 

93



--------------------------------------------------------------------------------

EXHIBIT IX

[FORM OF] PURCHASE NOTICE

 

[Date]

 

JPMorgan Chase Bank, N.A., as Falcon Agent and Administrative Agent

1 Bank One Plaza, IL1-1729

Asset-Backed Finance

Chicago, Illinois 60670-1729

Attention:Falcon Conduit Administrator and John Kuhns

 

Wachovia Bank, National Association, as Blue Ridge Agent

191 Peachtree Street, N.E.

22nd Floor, Mail Stop GA 8088

Atlanta, Georgia 30303

Attention: Eero Maki

 

SunTrust Capital Markets, Inc., as Three Pillars Agent

303 Peachtree Street, 26th Floor

Mail Code 3950

Atlanta, GA 30308

Attention: Hope Williams, Conduit Administration

 

ABN AMRO Bank N.V., as Amsterdam Agent

Structured Finance, Asset Securitization

540 W. Madison St.

27th Floor

Mail code C540-2721

Chicago, IL 60661

Attention: Amsterdam

 

USF Assurance Co. Ltd., as USFA Agent

P.O. Box HM 1179

Hamilton HM EX Bermuda

Attention: Corporate Secretary

 

Ladies and Gentlemen:

 

The undersigned, Yellow Roadway Receivables Funding Corporation, refers to the
Second Amended and Restated Receivables Purchase Agreement, dated as of May 24,
2005 (the “Receivables Purchase Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, Falcon Asset Securitization
Corporation (“Falcon”), Amsterdam Funding Corporation (“Amsterdam”), Three
Pillars Funding LLC (“Three Pillars”), Blue Ridge Asset Funding Corporation
(“Blue Ridge” and, together with Falcon, Amsterdam and Three Pillars, the
“Conduits”), USF Assurance Co. Ltd. (“USF Assurance”), certain

 

94



--------------------------------------------------------------------------------

Committed Purchasers parties thereto, Wachovia Bank, National Association, as
Blue Ridge Agent, SunTrust Capital Markets, Inc., as Three Pillars Agent, ABN
AMRO Bank N.V., as Amsterdam Agent, and JPMorgan Chase Bank, N.A., as Falcon
Agent and Administrative Agent, and hereby gives you notice, irrevocably,
pursuant to Section 1.2 of the Receivables Purchase Agreement that the
undersigned hereby requests an Incremental Purchase by [each of the Conduit
Groups] [and] [USF Assurance] under the Receivables Purchase Agreement, and in
that connection sets forth below the information relating to such Incremental
Purchase (collectively, the “Proposed Purchase”) as required by Section 1.2 of
the Receivables Purchase Agreement:

 

(i) The Business Day of the Proposed Purchase is                         .

 

(ii) USF Assurance is hereby requested [not] to participate in the Proposed
Purchase [at a requested Purchase Price of $                        ].

 

(iii) The requested Purchase Price in respect of the Proposed Purchase by the
Conduit Groups is $                        , of which the Blue Ridge Group’s
Percentage is $                        ; the Three Pillars Group’s Percentage is
$                        ; the Amsterdam Group’s Percentage is
$                        ; and the Falcon Group’s Percentage is
$                        .

 

(iv) The requested Purchasers in respect of the Proposed Purchase by the Conduit
Groups are the [Conduits] [Committed Purchasers].

 

(v) If the Proposed Purchase by the Conduit Groups is to be funded by the
Committed Purchasers, the duration of the initial Tranche Period for the
Proposed Purchase is                      [days] [months].

 

(vi) If the Proposed Purchase by the Conduit Groups is to be funded by the
Committed Purchasers, the Discount Rate related to such initial Tranche Period
is requested to be the [LIBOR] [Base] Rate.

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Purchase (before and
after giving effect to the Proposed Purchase):

 

(A) the representations and warranties set forth in Section 3.1 [(other than
Section 3.1(k)] of the Receivables Purchase Agreement are correct on and as of
such date, as though made on and as of such date;

 

(B) no event has occurred, or would result from the Proposed Purchase that will
constitute a Servicer Default, and no event has occurred and is continuing, or
would result from such Proposed Purchase, that would constitute a Potential
Servicer Default; and

 

95



--------------------------------------------------------------------------------

(C) the Stated Liquidity Termination Date has not occurred, the aggregate Credit
Exposure does not exceed the Purchase Limit and the Effective Receivable
Interest does not exceed 100%.

 

Very truly yours,

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:        

Title:

 

96